Exhibit 10.1

 

CONTINGENT VALUE RIGHTS AGREEMENT

 

by and between

 

Cubist Pharmaceuticals, Inc.

 

and

 

American Stock Transfer & Trust Company, LLC

 

Dated as of October 24, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE 1

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

Section 1.1

Definitions

1

Section 1.2

Termination

9

Section 1.3

Compliance and Opinions

9

Section 1.4

Form of Documents Delivered to Trustee

10

Section 1.5

Acts of Holders

10

Section 1.6

Notices, etc., to Trustee and Company

11

Section 1.7

Notice to Holders; Waiver

12

Section 1.8

Conflict with Trust Indenture Act

12

Section 1.9

Effect of Headings and Table of Contents

12

Section 1.10

Benefits of Agreement

12

Section 1.11

Governing Law

12

Section 1.12

Legal Holidays

13

Section 1.13

Reparability Clause

13

Section 1.14

No Recourse Against Others

13

Section 1.15

Counterparts

13

Section 1.16

Acceptance of Trust

13

 

 

 

ARTICLE 2

SECURITY FORMS

 

Section 2.1

Forms Generally

13

 

 

 

ARTICLE 3

THE SECURITIES

 

Section 3.1

Title and Terms

14

Section 3.2

Registrable Form

15

Section 3.3

Execution, Authentication, Delivery and Dating

15

Section 3.4

Registration, Registration of Transfer and Exchange

16

Section 3.5

Mutilated, Destroyed, Lost and Stolen Securities

18

Section 3.6

Payments with Respect to CVRs

19

Section 3.7

Persons Deemed Owners

19

Section 3.8

Cancellation

19

Section 3.9

CUSIP Numbers

19

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4

THE TRUSTEE

 

Section 4.1

Certain Duties and Responsibilities

20

Section 4.2

Certain Rights of Trustee

20

Section 4.3

Notice of Default

22

Section 4.4

Not Responsible for Recitals or Issuance of Securities

22

Section 4.5

May Hold Securities

23

Section 4.6

Money Held in Trust

23

Section 4.7

Compensation and Reimbursement

23

Section 4.8

Disqualification; Conflicting Interests

23

Section 4.9

Corporate Trustee Required; Eligibility

24

Section 4.10

Resignation and Removal; Appointment of Successor

24

Section 4.11

Acceptance of Appointment of Successor

25

Section 4.12

Merger, Conversion, Consolidation or Succession to Business

26

Section 4.13

Preferential Collection of Claims Against Company

26

 

 

 

ARTICLE 5

HOLDERS’ LISTS AND REPORTS BY THE TRUSTEE AND COMPANY

 

Section 5.1

Company to Furnish to Trustee Names and Addresses of Holders

26

Section 5.2

Preservation of Information; Communications to Holders

26

Section 5.3

Reports by Trustee

27

Section 5.4

Reports by Company

27

 

 

 

ARTICLE 6

AMENDMENTS

 

Section 6.1

Amendments Without Consent of Holders

28

Section 6.2

Amendments with Consent of Holders

29

Section 6.3

Execution of Amendments

30

Section 6.4

Effect of Amendments; Notice to Holders

30

Section 6.5

Conformity with Trust Indenture Act

30

Section 6.6

Reference in Securities to Amendments

30

 

 

 

ARTICLE 7

COVENANTS

 

Section 7.1

Payment of Amounts, if any, to Holders

30

Section 7.2

Maintenance of Office or Agency

31

Section 7.3

Money for Security Payments to be Held in Trust

31

Section 7.4

Certain Purchases and Sales

32

Section 7.5

Books and Records

32

Section 7.6

Audits

32

Section 7.7

Listing of CVRs

34

Section 7.8

Product Transfer

34

Section 7.9

Diligent Efforts

34

 

ii

--------------------------------------------------------------------------------


 

Section 7.10

Notice of Default

34

Section 7.11

Confidentiality

34

Section 7.12

Non-use of Name

35

 

 

 

ARTICLE 8

REMEDIES OF THE TRUSTEE AND HOLDERS

ON EVENT OF DEFAULT

 

Section 8.1

Event of Default Defined; Waiver of Default

35

Section 8.2

Collection by the Trustee; the Trustee May Prove Payment Obligations

36

Section 8.3

Application of Proceeds

38

Section 8.4

Suits for Enforcement

39

Section 8.5

Restoration of Rights on Abandonment of Proceedings

39

Section 8.6

Limitations on Suits by Holders

39

Section 8.7

Unconditional Right of Holders to Institute Certain Suits

39

Section 8.8

Powers and Remedies Cumulative; Delay or Omission Not Waiver of Default

40

Section 8.9

Control by Holders

40

Section 8.10

Waiver of Past Defaults

40

Section 8.11

The Trustee to Give Notice of Default, but May Withhold in Certain Circumstances

41

Section 8.12

Right of Court to Require Filing of Undertaking to Pay Costs

41

 

 

 

ARTICLE 9

CONSOLIDATION, MERGER, SALE OR CONVEYANCE

 

Section 9.1

Parent Successors and Assigns

41

Section 9.2

Company May Consolidate, etc., on Certain Terms

42

Section 9.3

Successor Person Substituted

42

Section 9.4

Opinion of Counsel to the Trustee

43

Section 9.5

Successors

43

 

 

 

ARTICLE 10

PURCHASE OF SECURITIES UPON CVR FAILURE EVENT

 

Section 10.1

Notice of Trustee

43

Section 10.2

Notice of Failure Purchase

43

Section 10.3

Effect of Failure Purchase Notice

44

Section 10.4

Deposit of Failure Purchase Price

44

Section 10.5

Failure Purchase by Parent

44

Annex A — Form of Global Security

Note:                  This table of contents shall not, for any purpose, be
deemed to be a part of this Agreement.

 

iii

--------------------------------------------------------------------------------


 

Reconciliation and tie between Trust Indenture Act of 1939 and Contingent Value
Rights Agreement, dated as of October 24, 2013.

 

Trust Indenture Act Section

 

Agreement
Section

 

 

 

 

Section 310

(a)(1)

 

4.9

 

(a)(2)

 

4.9

 

(a)(3)

 

Not Applicable

 

(a)(4)

 

Not Applicable

 

(a)(5)

 

4.9

 

(b)

 

4.8, 4.10

 

(c)

 

Not Applicable

 

 

 

 

Section 311

(a)

 

4.13

 

(b)

 

4.13

 

(c)

 

Not Applicable

 

 

 

 

Section 312

(a)

 

5.1, 5.2(a)

 

(b)

 

5.2(b)

 

(c)

 

5.2(c)

 

 

 

 

Section 313

(a)

 

5.3(a)

 

(b)

 

5.3(a)

 

(c)

 

5.3(a), 8.11

 

(d)

 

5.3(b)

 

 

 

 

Section 314

(a)

 

5.4, 7.11

 

(b)

 

Not Applicable

 

(c)(1)

 

1.3(a)

 

(c)(2)

 

1.3(a)

 

(c)(3)

 

Not Applicable

 

(d)

 

Not Applicable

 

(e)

 

1.3(b)

 

(f)

 

Not Applicable

 

 

 

 

Section 315

(a)

 

4.1(a), 4.1(b)

 

(b)

 

8.11

 

(c)

 

4.1(a)

 

(d)

 

4.1(c)

 

(d)(1)

 

4.1(a), 4.1(b)

 

(d)(2)

 

4.1(c)(ii)

 

(d)(3)

 

4.1(c)(iii)

 

(e)

 

8.12

 

iv

--------------------------------------------------------------------------------


 

Trust Indenture Act Section

 

Agreement
Section

 

 

 

 

Section 316

(a)(last sentence)

 

Not Applicable

 

(a)(1)(A)

 

8.9

 

(a)(1)(B)

 

8.10

 

(a)(2)

 

Not Applicable

 

(b)

 

8.7

 

(c)

 

Not Applicable

 

 

 

 

Section 317

(a)(1)

 

8.2

 

(a)(2)

 

8.2

 

(b)

 

7.3

 

 

 

 

Section 318

(a)

 

1.8

 

Note:                  This reconciliation and tie shall not, for any purpose,
be deemed to be a part of this Agreement.

 

v

--------------------------------------------------------------------------------


 

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of October 24, 2013 (this
“Agreement”), by and between Cubist Pharmaceuticals, Inc., a Delaware
corporation (“Parent”), and American Stock Transfer & Trust Company, LLC, a New
York limited liability trust company, as trustee (the “Trustee”), in favor of
each person who from time to time holds one or more Contingent Value Rights (the
“Securities” or “CVRs”) to receive cash payments in the amounts and subject to
the terms and conditions set forth herein.

 

WITNESSETH:

 

WHEREAS, Parent, PDRS Corporation, a Delaware corporation (“Merger Sub”), and
Optimer Pharmaceuticals, Inc., a Delaware corporation (the “Company”), have
entered into an Agreement and Plan of Merger dated as of July 30, 2013 (as it
may be amended or supplemented from time to time pursuant to the terms thereof,
the “Merger Agreement”), pursuant to which Merger Sub will merge with and into
(the “Merger”) the Company, with the Company surviving the Merger as a
subsidiary of Parent;

 

WHEREAS, pursuant to the Merger Agreement, Parent has agreed to provide to
Company’s stockholders and certain of the Company’s equity award holders the
right to receive contingent cash payments as hereinafter described; and

 

WHEREAS, pursuant to this Agreement, the potential amount payable per CVR is
$3.00, if the First Net Sales Milestone is achieved during the Measurement
Period and neither the Second Net Sales Milestone nor the Third Net Sales
Milestone is achieved during the Measurement Period, $4.00, if the Second Net
Sales Milestone is achieved during the Measurement Period and the Third Net
Sales Milestone is not achieved during the Measurement Period, or $5.00, if the
Third Net Sales Milestone is achieved during the Measurement Period (as each
such term is defined below).

 

WHEREAS, a registration statement on Form S-4 (No. 333-190851) with respect to
the CVRs has been prepared and filed by Parent with the Commission (as defined
below) and has become effective in accordance with the Securities Act of 1933,
as amended.

 

NOW, THEREFORE, in consideration of the foregoing and the consummation of the
transactions referred to above, Parent and Trustee agree, for the equal and
proportionate benefit of all Holders (as hereinafter defined), as follows:

 

ARTICLE 1
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

Section 1.1                                    Definitions.  For all purposes of
this Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

 

(a)                                 the terms defined in this Article 1 have the
meanings assigned to them in this Article, and include the plural as well as the
singular;

 

--------------------------------------------------------------------------------


 

(b)                                 all accounting terms used herein and not
expressly defined herein shall, except as otherwise noted, have the meanings
assigned to such terms in accordance with applicable Accounting Standards, where
“Accounting Standards” means GAAP (United States Generally Accepted Accounting
Principles) consistently applied;

 

(c)                                  all capitalized terms used in this
Agreement without definition shall have the respective meanings ascribed to them
in the Merger Agreement;

 

(d)                                 all other terms used herein which are
defined in the Trust Indenture Act (as defined herein), either directly or by
reference therein, have the respective meanings assigned to them therein; and

 

(e)                                  the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision.

 

“Act” has the meaning set forth in Section 1.5(a).

 

“Acting Holders” means, at the time of determination, Holders of at least
thirty-five percent (35%) of the Outstanding CVRs.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of Voting Securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agreement” means this instrument as originally executed and as it may from time
to time be supplemented or amended pursuant to the applicable provisions hereof.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Security, the rules and procedures of the
Depositary that apply to such transfer or exchange.

 

“Assignee” has the meaning set forth in Section 9.1.

 

“Board of Directors” means the board of directors of Parent or any other body
performing similar functions, or any duly authorized committee of that board.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of Parent, to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

 

“Business Day” means any day (other than a Saturday or a Sunday) on which
banking institutions in the City of New York, New York are not authorized or
obligated by Law or executive order to close and, if the CVRs are listed on a
national securities exchange,

 

2

--------------------------------------------------------------------------------


 

electronic trading network or other suitable trading platform, such exchange,
electronic network or other trading platform is open for trading.

 

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act (as defined herein), or if at any
time after the execution of this instrument such Commission is not existing and
performing the duties now assigned to it under the Trust Indenture Act, then the
body performing such duties at such time.

 

“Company” shall have the meaning set forth in the Recitals of this Agreement.

 

“Confidential Information” shall have the meaning set forth in Section 7.12 of
this Agreement.

 

“Corporate Trust Office” means the office of the Trustee at, which at any
particular time, its corporate trust business shall be principally administered,
which office at the date of execution of this Agreement is located at 6201
15th Avenue, Brooklyn, New York 11219.

 

“CVR Payment” shall mean the Net Sales Milestone Payment and any payments made
to Holders pursuant to Section 7.6 and Article 10.

 

“CVR Payment Date” shall mean the date on which any CVR Payment is required to
be made by Parent in accordance with this Agreement.

 

“CVRs” shall have the meaning set forth in the Preamble of this Agreement.

 

“Default Interest Rate” means a rate equal to the sum of six percent (6%) plus
the prime rate of interest quoted in the Money Rates section of The Wall Street
Journal (New York Edition), or similar reputable data source, calculated daily
on the basis of a three hundred sixty-five (365) day year or, if lower, the
highest rate permitted under applicable Law.

 

“Depositary” shall have the meaning set forth in Section 3.2 of this Agreement.

 

“Diligent Efforts” means, with respect to the Product, commercially reasonable
efforts of a Person to carry out its obligations in a diligent manner using such
efforts and employing such resources as are normally used by such Person in the
exercise of its reasonable business discretion relating to the research,
development or commercialization of a product, that is of similar market
potential at a similar stage in its development or product life, taking into
account issues of market exclusivity (including patent coverage, regulatory and
other exclusivity), safety and efficacy, product profile, the competitiveness of
alternate products in the marketplace or under development (other than any such
product owned or licensed by a Selling Entity), the launch or sales of a generic
or biosimilar product, the regulatory structure involved, and the profitability
of the applicable product (including pricing and reimbursement status), and
other relevant factors, including technical, commercial, legal, scientific,
and/or medical factors.

 

“Direct Registration Securities” means Securities, the ownership of which is
recorded on the Direct Registration System.  The terms “deliver,” “execute,”
“issue,” “register,” “surrender,” “transfer” or “cancel,” when used with respect
to Direct Registration Securities,

 

3

--------------------------------------------------------------------------------


 

shall refer to an entry or entries or an electronic transfer or transfers in the
Direct Registration System.

 

“Direct Registration System” means the system for the uncertificated
registration of ownership of securities established by the Security Registrar
and utilized by the Security Registrar pursuant to which the Security Registrar
may record the ownership of CVRs without the issuance of a certificate, which
ownership shall be evidenced by periodic statements issued by the Security
Registrar to the Holders entitled thereto.

 

“Event of Default” shall have the meaning set forth in Section 8.1 of this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Act Documents” shall have the meaning set forth in Section 5.4(a) of
this Agreement.

 

“Existing Licenses” means those licenses and related agreements (for so long as
they are in effect) with respect to the Product granted by the Company or its
Affiliates to third parties (other than the Company or its Affiliates) as in
effect immediately prior to the consummation of the Merger (with such
modifications thereto after the consummation of the Merger that do not reduce
the amounts of royalties, profit split payments or milestone payments
thereunder).

 

“Failure Purchase” shall have the meaning set forth in Section 10.1 of this
Agreement.

 

“Failure Purchase Date” shall have the meaning set forth in Section 10.1 of this
Agreement.

 

“Failure Purchase Eligibility Date” means any date on or after January 1, 2015
on which the volume weighted average price paid per Security for all Securities
traded over the forty-five (45) trading days prior to such date is less than
twenty five cents ($0.25).

 

“Failure Purchase Notice” shall have the meaning set forth in Section 10.2 of
this Agreement.

 

“Failure Purchase Offer” shall have the meaning set forth in Section 10.1 of
this Agreement.

 

“Failure Purchase Price” shall have the meaning set forth in Section 10.5 of
this Agreement.

 

“First Net Sales Milestone” means cumulative Net Sales of the Product in the
United States and Canada during the Measurement Period exceed $250,000,000 (two
hundred fifty million dollars).

 

4

--------------------------------------------------------------------------------


 

“Global Securities” means global securities in registered form, substantially in
the form set forth in Annex A.

 

“Governmental Entity” means any foreign or domestic arbitrator, court, nation,
government, any state or other political subdivision thereof and any entity
exercising executive, legislative, judicial regulatory or administrative
functions of, or pertaining to, government.

 

“Holder” means a Person in whose name a Security is registered in the Security
Register at the applicable time.

 

“Independent Accountant” means an independent certified public accounting firm
of nationally recognized standing designated either (i) jointly by the Acting
Holders and Parent, or (ii) if such parties fail to make a designation, jointly
by an independent public accounting firm selected by Parent and an independent
public accounting firm selected by the Acting Holders.

 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Security through a Participant.

 

“Law” means any foreign, federal, state, local or municipal laws, rules,
judgments orders, regulations, statutes, ordinances, codes, decisions,
injunctions, orders, decrees or requirements of any Governmental Entity.

 

“Majority Holders” means, at the time of determination, Holders of at least a
majority of the Outstanding CVRs.

 

“Measurement Period” means the period from and including July 1, 2013 through
and including the Net Sales Milestone Payment Termination Date.

 

“Merger” shall have the meaning set forth in the Recitals of this Agreement.

 

“Merger Agreement” shall have the meaning set forth in the Recitals of this
Agreement.

 

“Merger Sub” shall have the meaning set forth in the Recitals of this Agreement.

 

“Milestone Notice” has the meaning set forth in Section 3.1(c).

 

“Net Sales” means the gross amount invoiced by or on behalf of the relevant
Selling Entity for the Product sold to third parties other than any other
Selling Entity, less the Permitted Deductions, all as determined in accordance
with the Selling Entity’s usual and customary accounting methods consistent with
the treatment of other branded prescription products commercialized by the
applicable Selling Entity, which shall be in accordance with the Accounting
Standards, including the accounting methods for translating activity denominated
in foreign currencies into United States dollar amounts.  In the case of any
sale of the Product between or among the Company, its Affiliates, licensees and
sublicensees, for resale, Net Sales will be calculated as above only on the
value charged or invoiced on the first arm’s-length sale thereafter to a third
party.  In the case of any sale for value other than exclusively for money (but

 

5

--------------------------------------------------------------------------------


 

excluding any patient assistance programs), Net Sales will be calculated on the
market price of the Product in the jurisdiction of sale during the relevant
period.

 

“Net Sales Milestone” means, the First Net Sales Milestone, the Second Net Sales
Milestone or the Third Net Sales Milestone.

 

“Net Sales Milestone Payment” has the meaning set forth in Section 3.1(c).

 

“Net Sales Milestone Payment Date” has the meaning set forth in Section 3.1(c).

 

“Net Sales Milestone Payment Termination Date” means December 31, 2015.

 

“Net Sales Statement” means a written statement of Parent, certified by the
Chief Financial Officer of Parent, setting forth with reasonable detail (i) an
itemized calculation of the gross amounts invoiced by the Selling Entities for
the Product sold to third parties other than any other Selling Entity, (ii) an
itemized calculation of the Permitted Deductions, and (iii) to the extent that
sales for the Products is recorded in currencies other than United States
dollars, the exchange rates used for conversion of such foreign currency into
United States dollars.

 

“Notice of Default” shall have the meaning set forth in Section 8.1(b) of this
Agreement.

 

“Officer’s Certificate” means a certificate signed by the chief executive
officer, president, chief financial officer, any vice president, the controller,
the treasurer or the secretary, in each case of Parent, in his or her capacity
as such an officer, and delivered to the Trustee or any other Person authorized
to act on behalf of Parent.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
Parent.

 

“Outstanding” when used with respect to Securities means, as of the date of
determination, all Securities theretofore authenticated, as applicable, and
delivered under this Agreement, except: (i) Securities theretofore cancelled by
the Trustee or delivered to the Trustee for cancellation and (ii) Securities in
exchange for or in lieu of which other Securities have been authenticated, as
applicable, and delivered pursuant to this Agreement, other than any such
Securities in respect of which there shall have been presented to the Trustee
proof satisfactory to it that such Securities are held by a bona fide purchaser
in whose hands the Securities are valid obligations of Parent; provided,
however, that in determining whether the Holders of the requisite Outstanding
Securities have given any request, demand, direction, consent or waiver
hereunder, Securities owned by Parent or any Affiliate of Parent, whether held
as treasury securities or otherwise, shall be disregarded and deemed not to be
Outstanding.

 

“Parent” means the Person (as defined herein) named as the “Parent” in the first
paragraph of this Agreement, until a successor Person shall have become such
pursuant to the applicable provisions of this Agreement, and thereafter “Parent”
shall mean such successor Person.  To the extent necessary to comply with the
requirements of the provisions of Trust Indenture Act Sections 310 through 317,
inclusive, to the extent that they are applicable to

 

6

--------------------------------------------------------------------------------


 

Parent, the term “Parent” shall include any other obligor with respect to the
Securities for the purposes of complying with such provisions.

 

“Parent Request” or “Parent Order” means a written request or order signed in
the name of Parent by the chairman of the Board of Directors or the president or
any vice president, the controller or assistant controller and the treasurer or
assistant treasurer or the secretary or any assistant secretary, and delivered
to the Trustee.

 

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.

 

“Party” shall mean the Trustee, Parent and/or Holder(s), as applicable.

 

“Paying Agent” means any Person authorized by Parent to pay the amount
determined pursuant to Section 3.1, if any, on any Securities on behalf of
Parent.

 

“Permitted Deductions” means the following deductions to the extent included in
the gross invoiced sales price of the Product, or otherwise directly paid or
incurred by the Selling Entity with respect to the sale:

 

(1)                                 trade and quantity discounts actually
allowed;

 

(2)                                 amounts repaid or credited by reasons of
defects, recalls, returns, rebates or allowances of goods;

 

(3)                                 chargebacks, rebates (or the equivalent
thereof) and other amounts paid on sale of the Product, including such payments
mandated by programs of Governmental Entities, as each may be made in the
ordinary course of business;

 

(4)                                 rebates (or the equivalent thereof) and
administrative fees paid to medical healthcare organizations, to group
purchasing organizations or to trade customers in line with approved contract
terms or other understandings and arrangements made in the ordinary course of
business;

 

(5)                                 tariffs, duties, excise, sales, value-added
and other taxes (other than taxes based on net income) and charges of
Governmental Entities;

 

(6)                                 reasonable reserves made for uncollectible
amounts on previously sold products;

 

(7)                                 discounts pursuant to indigent patient
programs and patient discount programs and coupon discounts;

 

(8)                                 transportation, freight, postage,
importation, shipping insurance and other handling expenses; and

 

(9)                                 required distribution commissions and fees
(including fees related to services provided pursuant to distribution service
agreements with wholesalers, fee-for-service wholesaler

 

7

--------------------------------------------------------------------------------


 

fees and inventory management fees) payable to any third party providing
distribution services to the Selling Entities.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Product” means DIFICID (fidaxomicin) tablets, or other pharmaceutical product
(including, without limitation, in oral suspension formulation, together with
any improvements thereto, such as different dosages, dispersions, MUPS tablets,
once daily and sustained release), containing the chemical
Oxacyclooctadeca-3,5,9,13,15-pentaen-2-one,
3-[[[6-deoxy-4-O-(3,5-dichloro-2-ethyl-4,6-dihydroxybenzoyl)-2-O-methyl-ß-D-mannopyranosyl]oxy]methyl]-12-[[6-deoxy-5-C-methyl-4-O-(2-methyl-1-oxopropyl)-ß-D-lyxo-hexopyranosyl]oxy]-11-ethyl-8-hydroxy-18-[(1R)-1-hydroxyethyl]-9,13,15-trimethyl-,
(3E,5E,8S,9E,11S,12R,13E,15E,18S)- or any salt, hydrate, solvate, polymorph,
stereo-isomer, ester, chelate, clathrate, acid, base, epimer, enantiomer,
crystalline form, metabolite or prodrug or any other non-covalent derivative or
crystalline form thereof.

 

“Representatives” shall have the meaning set forth in Section 7.11 of this
Agreement.

 

“Responsible Officer” when used with respect to the Trustee means any officer
assigned to the Corporate Trust Office and also means, with respect to any
particular corporate trust matter, any other officer of the Trustee to whom such
matter is referred because of his knowledge of and familiarity with the
particular subject.

 

“Review Request Period” has the meaning set forth in Section 7.6(a).

 

“Second Net Sales Milestone” means cumulative Net Sales of the Product in the
United States and Canada during the Measurement Period exceed $275,000,000 (two
hundred seventy-five million dollars).

 

“Securities” shall have the meaning set forth in the Preamble of this Agreement.

 

“Security Register” shall have the meaning set forth in Section 3.4(a) of this
Agreement.

 

“Security Registrar” shall have the meaning set forth in Section 3.4(a) of this
Agreement.

 

“Selling Entity” means Parent, any Assignee, and each of their controlled
Affiliates, licensees and sublicensees.

 

“Shortfall Report” shall have the meaning set forth in Section 7.6(b) of this
Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, association, partnership or other business entity of which
more than fifty percent

 

8

--------------------------------------------------------------------------------


 

(50%) of the total voting power of shares of Voting Securities is at the time
owned or controlled, directly or indirectly, by: (i) such Person; (ii) such
Person and one or more Subsidiaries of such Person; or (iii) one or more
Subsidiaries of such Person.

 

“Third Net Sales Milestone” means cumulative Net Sales of the Product in the
United States and Canada during the Measurement Period exceed $300,000,000
(three hundred million dollars).

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time to time.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Agreement, until a successor Trustee shall have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Trustee” shall mean
such successor Trustee.

 

“Voting Securities” means securities or other interests having voting power, or
the right, to elect or appoint a majority of the directors, or any Persons
performing similar functions, irrespective of whether or not stock or other
interests of any other class or classes shall have or might have voting power or
any right by reason of the happening of any contingency.

 

Section 1.2                                    Termination. This Agreement will
be terminated and of no force or effect, the parties hereto will have no
liability hereunder (other than with respect to monies due and owing by Parent
to Trustee) and no payments will be required to be made, upon the earlier to
occur of (a) the mailing by the Trustee to the address of each Holder as
reflected in the Security Register the full amount of all CVR Payments required
to be paid under the terms of this Agreement and (b) the expiration of the final
Review Request Period, unless there is an ongoing audit pursuant to Section 7.6,
in which case until such audit has been completed.  In no event will the Net
Sales Milestone Payment become payable on account of sales of the Product
consummated after the Net Sales Milestone Payment Termination Date.

 

Section 1.3                                    Compliance and Opinions.

 

(a)                                 Upon any application or request by Parent to
the Trustee to take any action under any provision of this Agreement, Parent
shall furnish to the Trustee an Officer’s Certificate stating that, in the
opinion of the signor, all conditions precedent, if any, provided for in this
Agreement relating to the proposed action have been complied with and an Opinion
of Counsel stating, subject to customary exceptions, that in the opinion of such
counsel all such conditions precedent, if any, have been complied with, except
that, in the case of any such application or request as to which the furnishing
of such documents is specifically required by any provision of this Agreement
relating to such particular application or request, no additional certificate or
opinion need be furnished.

 

(b)                                 Every certificate or opinion with respect to
compliance with a condition or covenant provided for in this Agreement shall
include: (i) a statement that each individual signing such certificate or
opinion has read such covenant or condition and the definitions herein relating
thereto; (ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are

 

9

--------------------------------------------------------------------------------


 

based; (iii) a statement that, in the opinion of each such individual, he or she
has made such examination or investigation as is necessary to enable him to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and (iv) a statement as to whether, in the opinion of each
such individual, such condition or covenant has been complied with.

 

Section 1.4                                    Form of Documents Delivered to
Trustee.

 

(a)                                 In any case where several matters are
required to be certified by, or covered by an opinion of, any specified Person,
it is not necessary that all such matters be certified by, or covered by the
opinion of, only one such Person, or that they be so certified or covered by
only one document, but one such Person may certify or give an opinion with
respect to some matters and one or more other such Persons as to other matters,
and any such Person may certify or give an opinion as to such matters in one or
several documents.

 

(b)                                 Any certificate or opinion of an officer of
Parent may be based, insofar as it relates to legal matters, upon a certificate
or opinion of, or representations by, counsel.  Any such certificate or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an officer or officers of
Parent stating that the information with respect to such factual matters is in
the possession of Parent.

 

(c)                                  Any certificate, statement or opinion of an
officer of Parent or of counsel may be based, insofar as it relates to
accounting matters, upon a certificate or opinion of or representations by an
accountant or firm of accountants in the employ of Parent.  Any certificate or
opinion of any independent firm of public accountants filed with the Trustee
shall contain a statement that such firm is independent.

 

(d)                                 Where any Person is required to make, give
or execute two or more applications, requests, consents, certificates,
statements, opinions or other instruments under this Agreement, they may, but
need not, be consolidated and form one instrument.

 

Section 1.5                                    Acts of Holders.

 

(a)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Agreement to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee and, where it is hereby expressly required, to
Parent.  Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments.  Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Agreement and (subject to Section 4.1) conclusive in favor of
the Trustee and Parent, if made in the manner provided in this Section 1.5. 
Parent may set a record date for purposes of determining the identity of Holders
entitled to vote or consent to any action by vote or consent authorized or
permitted under this Agreement, which date shall be, and shall be announced, no
greater than sixty (60) and no less than ten (10) days prior to the date of such
vote

 

10

--------------------------------------------------------------------------------


 

or consent to any action by vote or consent authorized or permitted under this
Agreement.  If not previously set by Parent, (i) the record date for determining
the Holders entitled to vote at a meeting of the Holders shall be the date
preceding the date notice of such meeting is mailed to the Holders, or if notice
is not given, on the day next preceding the day such meeting is held, and
(ii) the record date for determining the Holders entitled to consent to any
action in writing without a meeting shall be the first date on which a signed
written consent setting forth the action taken or proposed to be taken is
delivered to Parent.  If a record date is fixed, those Persons who were Holders
of Securities at such record date (or their duly designated proxies), and only
those Persons, shall be entitled to take such action by vote or consent or,
except with respect to clause (d) below, to revoke any vote or consent
previously given, whether or not such Persons continue to be Holders after such
record date.  No such vote or consent shall be valid or effective for more than
one hundred twenty (120) days after such record date.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved in any reasonable manner
which the Trustee deems sufficient.

 

(c)                                  The ownership of Securities shall be proved
by the Security Register.  Neither Parent nor the Trustee nor any agent of
Parent or the Trustee shall be affected by any notice to the contrary.

 

(d)                                 At any time prior to (but not after) the
evidencing to the Trustee, as provided in this Section 1.5, of the taking of any
action by the Holders of the Securities specified in this Agreement in
connection with such action, any Holder of a Security the serial number of which
is shown by the evidence to be included among the serial numbers of the
Securities the Holders of which have consented to such action may, by filing
written notice at the Corporate Trust Office and upon proof of holding as
provided in this Section 1.5, revoke such action so far as concerns such
Security.  Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Security shall bind every future
Holder of the same Security or the Holder of every Security issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof, in
respect of anything done, suffered or omitted to be done by the Trustee, any
Paying Agent or Parent in reliance thereon, whether or not notation of such
action is made upon such Security.

 

Section 1.6                                    Notices, etc., to Trustee and
Company.  Any request, demand, authorization, direction, notice, consent, waiver
or Act of Holders or other document provided or permitted by this Agreement to
be made upon, given or furnished to, or filed with:

 

(a)                                 the Trustee by any Holder or by Parent shall
be sufficient for every purpose hereunder if made, given, furnished or filed, in
writing, to or with the Trustee at its Corporate Trust Office; or

 

(b)                                 Parent by the Trustee or by any Holder shall
be sufficient for every purpose hereunder if in writing and mailed, first-class
postage prepaid, to Parent addressed to it at 65 Hayden Avenue, Lexington
Massachusetts 02421, Attn: Chief Executive Officer, Chief Legal Officer, or at
any other address previously furnished in writing to the Trustee by Parent, with
a copy to Ropes & Gray LLP addressed to it at

 

11

--------------------------------------------------------------------------------


 

Prudential Tower, 800 Boylston Street, Boston Massachusetts 02199, Attn: Paul M.
Kinsella.

 

Section 1.7                                    Notice to Holders; Waiver.  Where
this Agreement provides for notice to Holders of any event, such notice shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, first-class postage prepaid, to each Holder affected by such event,
at such Holder’s address as it appears in the Security Register, not later than
the latest date, and not earlier than the earliest date, prescribed for the
giving of such notice.  In any case where notice to Holders is given by mail,
neither the failure to mail such notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders.  Where this Agreement provides for notice in any
manner, such notice may be waived in writing by the Person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice.  Waivers of notice by Holders shall be filed with the
Trustee, but such filing shall not be a condition precedent to the validity of
any action taken in reliance upon such waiver.

 

Section 1.8                                    Conflict with Trust Indenture
Act.  If any provision hereof limits, qualifies or conflicts with another
provision hereof which is required to be included in this Agreement by any of
the provisions of the Trust Indenture Act, such required provision shall
control.

 

Section 1.9                                    Effect of Headings and Table of
Contents.  The Article and Section headings herein and the Table of Contents are
for convenience only and shall not affect the construction hereof.

 

Section 1.10                             Benefits of Agreement.  Nothing in this
Agreement or in the Securities, express or implied, shall give to any Person
(other than the Parties hereto and their successors hereunder, any Paying Agent
and the Holders) any benefit or any legal or equitable right, remedy or claim
under this Agreement or under any covenant or provision herein contained, all
such covenants and provisions being for sole benefit of the Parties hereto and
their successors, any Paying Agent and of the Holders.

 

Section 1.11                             Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  EACH OF PARENT, THE
TRUSTEE AND EACH OF THE HOLDERS BY THEIR ACCEPTANCE OF THE SECURITIES, HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY DELAWARE STATE COURT OR
ANY FEDERAL COURT SITTING IN THE STATE OF DELAWARE IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
SECURITIES, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS.  EACH OF
PARENT AND THE TRUSTEE AGREES THAT PROCESS MAY BE SERVED UPON THEM IN ANY MANNER
AUTHORIZED BY THE LAWS OF THE STATE OF DELAWARE FOR SUCH PERSONS AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE TO SUCH SERVICE OF PROCESS, THE LAYING OF
THE VENUE OF ANY SUCH

 

12

--------------------------------------------------------------------------------


 

SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

Section 1.12                             Legal Holidays.  In the event that any
CVR Payment Date shall not be a Business Day, then (notwithstanding any
provision of this Agreement or the Securities to the contrary) payment on the
Securities need not be made on such date, but may be made, without the accrual
of any additional interest thereon on account of such CVR Payment Date not being
a Business Day, on the next succeeding Business Day with the same force and
effect as if made on such CVR Payment Date.

 

Section 1.13                             Reparability Clause.  In the event any
provision in this Agreement or in the CVRs shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 1.14                             No Recourse Against Others.  A
director, officer or employee, as such, of Parent or the Trustee shall not have
any liability for any obligations of Parent or the Trustee under the Securities
or this Agreement or for any claim based on, in respect of or by reason of such
obligations or their creation.  By accepting a Security each Holder waives and
releases all such liability.  The waiver and release are part of the
consideration for the issue of the Securities.

 

Section 1.15                             Counterparts.  This Agreement shall be
signed in any number of counterparts with the same effect as if the signatures
to each counterpart were upon a single instrument, and all such counterparts
together shall be deemed an original of this Agreement.

 

Section 1.16                             Acceptance of Trust.  American Stock
Transfer & Trust Company, LLC, the Trustee named herein, hereby accepts the
trusts in this Agreement declared and provided, upon the terms and conditions
set forth herein.

 

ARTICLE 2
SECURITY FORMS

 

Section 2.1                                    Forms Generally.

 

(a)                                 (i) The Global Securities and the Trustee’s
certificate of authentication shall be in substantially the forms set forth in
Annex A, attached hereto and incorporated herein by this reference, with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Agreement and may have such letters, numbers or
other marks of identification and such legends or endorsements placed thereon as
may be required to comply with the rules of any securities exchange or as may be
required by Law or any rule or regulation pursuant thereto, all as may be
determined by the officers executing such Global Securities, as evidenced by
their execution of the Global Securities.  Any portion of the text of any Global
Security may be set forth on the reverse thereof, with an appropriate reference
thereto on the face of the Global Security.

 

(ii)                                  The Global Securities shall be
typewritten, printed, lithographed or engraved on steel engraved borders or
produced by any combination of these methods or may be

 

13

--------------------------------------------------------------------------------


 

produced in any other manner permitted by the rules of any securities exchange
on which the Securities may be listed, all as determined by the officers
executing such Global Securities, as evidenced by their execution of such Global
Securities.

 

(b)                                 The Direct Registration Securities shall be
uncertificated and shall be evidenced by the Direct Registration System
maintained by the Security Registrar.

 

ARTICLE 3
THE SECURITIES

 

Section 3.1                                    Title and Terms.

 

(a)                                 The aggregate number of CVRs which may be
authenticated, as applicable, and delivered under this Agreement is limited to a
number equal to 50,785,558, except for Securities authenticated, as applicable,
and delivered upon registration of transfer of, or in exchange for, or in lieu
of, other Securities pursuant to Section 3.4, 3.5 or 6.6.  From and after the
Effective Time, Parent shall not be permitted to issue any CVRs that have the
right to receive any portion of a CVR Payment, except as provided and in
accordance with the terms and conditions of the Merger Agreement.

 

(b)                                 The Securities shall be known and designated
as the “Series A Contingent Value Rights” of Parent.

 

(c)                                  On or before the fifth Business Day
following the earlier of (i) the date on which any Net Sales Statement filed
with the Trustee pursuant to Section 5.4(b) reflects that the Third Net Sales
Milestone has been achieved and (ii) the Net Sales Milestone Payment Termination
Date, Parent will deliver to the Trustee a notice (the “Milestone Notice”)
indicating, in the case of the preceding clause (i) that the Third Net Sales
Milestone was achieved and in the case of the preceding clause (ii), whether any
Net Sales Milestone was achieved.  If the Milestone Notice has indicated any Net
Sales Milestone was achieved, no future Milestone Notices will be delivered. 
The Trustee will, within ten Business Days of receipt of the Milestone Notice,
send each Holder as of the close of business on the date of the Milestone Notice
at its registered address as reflected in the Security Register a copy of the
Milestone Notice.  If any Net Sales Milestone has been achieved, then at the
time the Trustee sends the copy of the Milestone Notice to the Holders, the
Trustee will also pay to each Holder an amount equal to (x) $3.00, if the First
Net Sales Milestone is achieved during the Measurement Period and neither the
Second Net Sales Milestone nor the Third Net Sales Milestone is achieved during
the Measurement Period, $4.00, if the Second Net Sales Milestone is achieved
during the Measurement Period and the Third Net Sales Milestone is not achieved
during the Measurement Period, or $5.00, if Third Net Sales Milestone is
achieved during the Measurement Period, multiplied by (y) the number of CVRs
held by such Holder (the “Net Sales Milestone Payment”) by check mailed to the
address of each Holder as of the close of business on the date of the Milestone
Notice (the “Net Sales Milestone Payment Date”).

 

(d)                                 The Holders of the CVRs, by acceptance
thereof, agree that no joint venture, partnership or other fiduciary
relationship is created hereby or by the Securities.

 

14

--------------------------------------------------------------------------------


 

(e)                                  Other than in the case of interest on
amounts due and payable after the occurrence of an Event of Default or with
respect to any CVR Payment due pursuant to Section 7.6(b) or Article 10, no
interest or dividends shall accrue on any amounts payable in respect of the
CVRs.

 

(f)                                   The CVRs and any interest thereon may be
sold, assigned, pledged encumbered or in any manner transferred or disposed of,
in whole or in part, only in compliance with applicable United States federal
and state securities Laws and, to the extent applicable, in accordance with
Section 3.4 hereof.

 

(g)                                  The Holder of any CVR is not, and shall
not, by virtue thereof, be entitled to any rights of a holder of any Voting
Securities or other equity security or other ownership interest of Parent or in
any constituent company to the Merger, either at Law or in equity, and the
rights of the Holders are limited to those contractual rights expressed in this
Agreement.

 

(h)                                 Except as provided in this Agreement
(including, without limitation, Section 7.6), none of Parent or any of its
Affiliates shall have any right to set-off any amounts owed or claimed to be
owed by any Holder to any of them against such Holder’s Securities or any CVR
Payment or other amount payable to such Holder in respect of such Securities.

 

(i)                                     In the event that all of the CVRs not
previously cancelled shall have become due and payable pursuant to the terms
hereof, all disputes with respect to amounts payable to the Holders brought
pursuant to the terms and conditions of this Agreement have been resolved, and
Parent has paid or caused to be paid or deposited with the Trustee all amounts
payable to the Holders under this Agreement (including any amounts determined in
accordance with Section 7.6 herein), then this Agreement shall cease to be of
further effect and shall be deemed satisfied and discharged.  Notwithstanding
the satisfaction and discharge of this Agreement, the obligations of Parent
under Section 4.7(c) shall survive.

 

Section 3.2                                    Registrable Form.  The Securities
shall be issuable only in registered form.  The CVRs shall be issued initially
in the form of (a) one or more permanent Global Securities, deposited with the
Trustee, as the custodian for The Depository Trust Company, its nominees and
successors (the “Depositary”), or (b) one or more Direct Registration
Securities.  Each Global Security will represent such of the Outstanding CVRs as
will be specified therein and each shall provide that it represents the
aggregate number of Outstanding CVRs from time to time endorsed thereon and that
the aggregate number of Outstanding CVRs represented thereby may from time to
time be reduced or increased, as appropriate, to reflect exchanges.

 

Section 3.3                                    Execution, Authentication,
Delivery and Dating.

 

(a)                                 The Global Securities shall be executed on
behalf of Parent by its chairman of the Board of Directors or any other Person
duly authorized to act on behalf of Parent for such purpose, but need not be
attested.  The signature of any of these officers on the Global Securities may
be manual or facsimile.

 

(b)                                 Global Securities bearing the manual or
facsimile signatures of individuals who were, at the time of execution, the
proper officers of Parent shall bind Parent,

 

15

--------------------------------------------------------------------------------


 

notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Global Securities or
did not hold such offices at the date of such Global Securities.

 

(c)                                  At any time and from time to time after the
execution and delivery of this Agreement, Parent may deliver a Parent Order for
the authentication, as applicable, and delivery of Securities, and the Trustee,
in accordance with such Parent Order, shall authenticate, as applicable, and
deliver such Securities as provided in this Agreement and not otherwise.  In the
case of Global Securities, such Parent Order shall be accompanied by Global
Securities executed by Parent and delivered to the Trustee for authentication in
accordance with such Parent Order.

 

(d)                                 Each Global Security shall be dated the date
of its authentication.

 

(e)                                  No Global Security shall be entitled to any
benefit under this Agreement or be valid or obligatory for any purpose unless
there appears on such Security a certificate of authentication substantially in
the form provided for herein duly executed by the Trustee, by manual or
facsimile signature of an authorized officer, and such certificate upon any
Security shall be conclusive evidence, and the only evidence, that such Global
Security has been duly authenticated and delivered hereunder and that the Holder
is entitled to the benefits of this Agreement.

 

(f)                                   Direct Registration Securities need not be
authenticated, and shall be valid and obligatory for all purposes and shall
entitle each Holder thereof to all benefits of this Agreement.

 

Section 3.4                                    Registration, Registration of
Transfer and Exchange.

 

(a)                                 Parent shall cause to be kept at the office
of the Trustee a register (the register maintained in such office and in any
other office or agency designated pursuant to Section 7.2 being herein sometimes
referred to as the “Security Register”) in which, subject to such reasonable
regulations as it may prescribe, Parent shall provide for the registration of
Securities and of transfers of Securities.  The Trustee is hereby initially
appointed “Security Registrar” for the purpose of registering Securities and
transfers of Securities as herein provided.

 

(b)                                 (i) A Global Security may not be transferred
except as a whole by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary.  All Global Securities will be exchanged by Parent
for Direct Registration Securities if (1) Parent delivers to the Security
Registrar notice from the Depositary that it is unwilling or unable to continue
to act as Depositary or that it is no longer a clearing agency registered under
the Exchange Act and, in either case, a successor Depositary is not appointed by
Parent within 120 days after the date of such notice from the Depositary;
(2) Parent in its sole discretion determines that the Global Securities (in
whole but not in part) should be exchanged for Direct Registration Securities
and delivers a written notice to such effect to the Security Registrar or (3) an
Event of Default has occurred and is continuing and the Security Registrar has
received a request from the Depositary to issue Direct Registration Securities. 
Upon the occurrence of either of the preceding events in (1) or (2) above,
Direct

 

16

--------------------------------------------------------------------------------


 

Registration Securities shall be issued in such names as the Depositary shall
instruct the Trustee.  Global Securities also may be exchanged or replaced, in
whole or in part, as provided in this Section 3.4 and Section 3.5 hereof.  Every
Global Security authenticated and delivered in exchange for, or in lieu of, a
Global Security or any portion thereof, pursuant to this Section 3.4 or
Section 3.5 hereof, shall be authenticated and delivered in the form of, and
shall be, a Global Security.  A Global Security may not be exchanged for another
Global Security other than as provided in this Section 3.4(b)(i), however,
beneficial interests in a Global Security may be transferred and exchanged as
provided in Section 3.4(b)(ii) or (iii) hereof.

 

(ii)                                  The transfer and exchange of beneficial
interests in the Global Securities will be effected through the Depositary, in
accordance with the provisions of this Agreement and the Applicable Procedures. 
Beneficial interests in any Global Security may be transferred to Persons who
take delivery thereof in the form of a beneficial interest in Global Security. 
No written orders or instructions shall be required to be delivered to the
Security Registrar to effect the transfers described in this Section 3.4(b)(ii).

 

(iii)                               If any holder of a beneficial interest in a
Global Security proposes to exchange such beneficial interest for a Direct
Registration Security or to transfer such beneficial interest to a Person who
takes delivery thereof in the form of a Direct Registration Security, then the
Security Registrar will cause the aggregate number of CVRs represented by the
applicable Global Security to be reduced accordingly pursuant to
Section 3.4(b)(vi) hereof, and the Security Registrar will deliver to the Person
designated in the instructions a Direct Registration Security in the appropriate
number of CVRs.  Any Direct Registration Security issued in exchange for a
beneficial interest pursuant to this Section 3.4(b)(iii) will be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest requests through instructions to the Security
Registrar from or through the Depositary and the Participant or Indirect
Participant.

 

(iv)                              A Holder of a Direct Registration Security may
exchange such Direct Registration Security for a beneficial interest in a Global
Security or transfer such Direct Registration Security to a Person who takes
delivery thereof in the form of a beneficial interest in a Global Security at
any time.  Upon receipt of a request for such an exchange or transfer, the
Security Registrar will cancel the applicable Direct Registration Security and
increase or cause to be increased the aggregate number of CVRs represented by
one of the Global Securities.

 

(v)                                 Upon request by a Holder of Direct
Registration Securities and such Holder’s compliance with the provisions of this
Section 3.4(b)(v), the Security Registrar will register the transfer or exchange
of Direct Registration Securities.  Prior to such registration of transfer or
exchange, the requesting Holder must present to the Security Registrar a written
instruction of transfer in form satisfactory to the Security Registrar duly
executed by such Holder or by its attorney, duly authorized in writing.  A
Holder of Direct Registration Securities may transfer such Direct Registration
Securities to a Person who takes delivery thereof in the form of Direct
Registration Securities.  Upon receipt of a request to register such a transfer,
the Security Registrar shall register the Direct Registration Securities
pursuant to the instructions from the Holder thereof.

 

17

--------------------------------------------------------------------------------


 

(vi)                              At such time as all beneficial interests in a
particular Global Security have been exchanged for Direct Registration
Securities or a particular Global Security has been repurchased or canceled in
whole and not in part, each such Global Security will be returned to or retained
and canceled by the Security Registrar in accordance with Section 3.8 hereof. 
At any time prior to such cancellation, if any beneficial interest in a Global
Security is exchanged for or transferred to a Person who will take delivery
thereof in the form of a beneficial interest in another Global Security or for
Direct Registration Securities, the aggregate number of CVRs represented by such
Global Security will be reduced accordingly and an endorsement will be made on
such Global Security by the Security Registrar or by the Depositary at the
direction of the Security Registrar to reflect such reduction; and if the
beneficial interest is being exchanged for or transferred to a Person who will
take delivery thereof in the form of a beneficial interest in another Global
Security, such other Global Security will be increased accordingly and an
endorsement will be made on such Global Security by the Security Registrar or by
the Depositary at the direction of the Security Registrar to reflect such
increase.

 

(vii)                           (A)                               To permit
registrations of transfers and exchanges, Parent will execute, and the Trustee
will authenticate Global Securities upon receipt of a Parent Order in accordance
with Section 3.3 hereof or at the Security Registrar’s request.

 

(B)                               No service charge will be made to a Holder of
a beneficial interest in a Global Security or to a Holder of a Direct
Registration Security for any registration of transfer or exchange, but Parent
may require payment of a sum sufficient to cover any transfer tax or similar
governmental charge payable in connection therewith, other than exchanges
pursuant to Section 6.6.

 

(C)                               All Global Securities and Direct Registration
Securities issued upon any registration of transfer or exchange of Global
Securities or Direct Registration Securities will be the valid obligations of
Parent, evidencing the same rights, and entitled to the same benefits under this
Agreement, as the Global Securities or Direct Registration Securities
surrendered upon such registration of transfer or exchange.

 

(D)                               The Trustee will authenticate Global
Securities in accordance with the provisions of Section 3.3 hereof.

 

Section 3.5                                    Mutilated, Destroyed, Lost and
Stolen Securities.

 

(a)                                 If (i) any mutilated Global Security is
surrendered to the Trustee, or (ii) Parent and the Trustee receive evidence to
their satisfaction of the destruction, loss or theft of any Global Security, and
there is delivered to Parent and the Trustee such security or indemnity as may
be required by them to save each of them harmless, then, in the absence of
notice to Parent or the Trustee that such Global Security has been acquired by a
bona fide purchaser, Parent shall execute and, upon delivery of a Parent Order,
the Trustee shall authenticate, as applicable, and deliver, in exchange for any
such mutilated Global Security or in lieu of any such destroyed, lost or stolen
Global Security, a new CVR, in the form of either a Global Security or a Direct
Registration Security, of like tenor and amount of CVRs, bearing a number not
contemporaneously outstanding.

 

18

--------------------------------------------------------------------------------


 

(b)                                 In case any such mutilated, destroyed, lost
or stolen Global Security has become or is to become finally due and payable
within fifteen (15) days, Parent in its discretion may, instead of issuing a new
CVR, pay to the Holder of such Security on the applicable CVR Payment Date, as
the case may be, all amounts due and payable with respect thereto.

 

(c)                                  Every new Security issued pursuant to this
Section 3.5 in lieu of any destroyed, lost or stolen Global Security shall
constitute an original additional contractual obligation of Parent, whether or
not the destroyed, lost or stolen Global Security shall be at any time
enforceable by anyone, and shall be entitled to all benefits of this Agreement
equally and proportionately with any and all other Securities duly issued
hereunder.

 

(d)                                 The provisions of this Section 3.5 are
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement or payment of mutilated, destroyed,
lost or stolen Global Securities.

 

Section 3.6                                    Payments with Respect to CVRs. 
Payment of any amounts pursuant to the CVRs shall be made in such coin or
currency of the United States of America as at the time is legal tender for the
payment of public and private debts.  Parent may, at its option, pay such
amounts by wire transfer or check payable in such money.

 

Section 3.7                                    Persons Deemed Owners.  Prior to
the time of due presentment for registration of transfer, Parent, the Trustee
and any agent of Parent or the Trustee may treat the Person in whose name any
Security is registered as the owner of such Security for the purpose of
receiving payment on such Security and for all other purposes whatsoever,
whether or not such Security be overdue, and neither Parent, the Trustee nor any
agent of Parent or the Trustee shall be affected by notice to the contrary.

 

Section 3.8                                    Cancellation.  All Securities
surrendered for payment, registration of transfer or exchange shall, if
surrendered to any Person other than the Trustee, be delivered to the Trustee
and shall be promptly canceled by it.  Parent may at any time deliver to the
Trustee for cancellation any Global Securities previously authenticated and
delivered hereunder which Parent may have acquired in any manner whatsoever, and
all Global Securities so delivered shall be promptly canceled by the Trustee. 
No Securities shall be authenticated in lieu of or in exchange for any
Securities canceled as provided in this Section 3.8, except as expressly
permitted by this Agreement.  All cancelled Global Securities held by the
Trustee shall be destroyed and a certificate of destruction shall be issued by
the Trustee to Parent, unless otherwise directed by a Parent Order.

 

Section 3.9                                    CUSIP Numbers.  Parent in issuing
the CVRs may use “CUSIP” numbers (if then generally in use), and, if so, the
Trustee shall use “CUSIP” numbers in notices to the Holders as a convenience to
the Holders; provided that any such notice may state that no representation is
made as to the correctness of such numbers either as printed on the CVRs or as
contained in any notices and that reliance may be placed only on the other
identification numbers printed on the CVRs, and any such notice shall not be
affected by any defect in or omission of such numbers.  Parent will promptly
notify the Trustee of any change in the “CUSIP” numbers.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 4
THE TRUSTEE

 

Section 4.1                                    Certain Duties and
Responsibilities.

 

(a)                                 With respect to the Holders, the Trustee,
prior to the occurrence of an Event of Default (as defined in Section 8.1) with
respect to the Securities and after the curing or waiving of all Events of
Default which may have occurred, undertakes to perform such duties and only such
duties as are specifically set forth in this Agreement and no implied covenants
shall be read into this Agreement against the Trustee.  In case an Event of
Default with respect to the Securities has occurred (which has not been cured or
waived), the Trustee shall exercise such of the rights and powers vested in it
by this Agreement, and use the same degree of care and skill in their exercise,
as a prudent person would exercise or use under the circumstances in the conduct
of his own affairs.

 

(b)                                 In the absence of bad faith on its part,
prior to the occurrence of an Event of Default and after the curing or waiving
of all such Events of Default which may have occurred, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee which conform to the requirements of this Agreement; but in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to determine whether or not they conform to the requirements of
this Agreement.

 

(c)                                  No provision of this Agreement shall be
construed to relieve the Trustee from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that
(i) this Subsection (c) shall not be construed to limit the effect of
Subsections (a) and (b) of this Section 4.1; (ii) the Trustee shall not be
liable for any error of judgment made in good faith by a Responsible Officer,
unless it shall be proved that the Trustee was negligent in ascertaining the
pertinent facts; and (iii) the Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
direction of the Holders pursuant to Section 8.9 relating to the time, method
and place of conducting any proceeding for any remedy available to the Trustee,
or exercising any trust or power conferred upon the Trustee, under this
Agreement.

 

(d)                                 Whether or not therein expressly so
provided, every provision of this Agreement relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section 4.1.

 

Section 4.2                                    Certain Rights of Trustee. 
Subject to the provisions of Section 4.1, including without limitation, the duty
of care that the Trustee is required to exercise upon the occurrence of an Event
of Default:

 

(a)                                 the Trustee may rely and shall be protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
reasonably believed by it to be genuine and to have been

 

20

--------------------------------------------------------------------------------


 

signed or presented by the proper party or parties and the Trustee need not
investigate any fact or matter stated in the document;

 

(b)                                 any request or direction or order of Parent
mentioned herein shall be sufficiently evidenced by a Parent Request or Parent
Order and any resolution of the Board of Directors may be sufficiently evidenced
by a Board Resolution and the Trustee shall not be liable for any action it
takes or omits to take in good faith reliance thereon;

 

(c)                                  whenever in the administration of this
Agreement the Trustee shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Trustee (unless other evidence be herein specifically prescribed) may, in the
absence of bad faith on its part, rely upon an Officer’s Certificate and the
Trustee shall not be liable for any action it takes or omits to take in good
faith reliance thereon or an Opinion of Counsel;

 

(d)                                 the Trustee may consult with counsel and the
written advice of such counsel or any Opinion of Counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with such advice or
Opinion of Counsel;

 

(e)                                  the Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Agreement at the
request or direction of any of the Holders pursuant to this Agreement, unless
such Holders shall have offered to the Trustee reasonable security or indemnity
against the costs, expenses and liabilities which might be incurred by it in
compliance with such request or direction;

 

(f)                                   the Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, appraisal, bond, debenture, note, coupon, security, or other paper or
document, but the Trustee in its discretion may make such further inquiry or
investigation into such facts or matters as it may see fit, and if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled to examine the books, records and premises of Parent, personally or by
agent or attorney, as necessary for such inquiry or investigation at the sole
cost of the Company and shall incur no liability of any kind by reason of such
inquiry or investigation other than as a result of Trustee’s gross negligence or
willful misconduct;

 

(g)                                  the Trustee may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys and the Trustee shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed with due
care by it hereunder;

 

(h)                                 the Trustee shall not be liable for any
action taken, suffered or omitted to be taken by it in good faith and believed
by it to be authorized or within the discretion or rights or powers conferred
upon it by this Agreement;

 

21

--------------------------------------------------------------------------------


 

(i)                                     the rights, privileges, protections,
immunities and benefits given to the Trustee, including, without limitation, its
right to be indemnified, are extended to, and shall be enforceable by, the
Paying Agent, the Security Registrar, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder;

 

(j)                                    in no event shall the Trustee be
responsible or liable for special, indirect, or consequential loss or damage of
any kind whatsoever (including, but not limited to, loss of profit) irrespective
of whether the Trustee has been advised of the likelihood of such loss or damage
and regardless of the form of action;

 

(k)                                 certain of the Trustee’s duties hereunder
may be performed by the Paying Agent or Security Registrar;

 

(l)                                     the Trustee shall not be deemed to have
notice of any default or Event of Default unless a Responsible Officer of the
Trustee has actual knowledge thereof or unless written notice thereof has been
received by such Responsible Officer at the offices of the Trustee and such
notice references the CVRs and this Agreement and the fact that such notice
constitutes notification of a default;

 

(m)                             the Trustee shall not be required to give any
bond or surety in respect of the performance of its powers and duties hereunder;

 

(n)                                 the permissive rights of the Trustee
enumerated in this Agreement shall not be construed as duties hereunder; and

 

(o)                                 in no event shall the Trustee be responsible
or liable for any failure or delay in the performance of its obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including, without limitation, strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities or communications services; it being understood that the Trustee shall
use reasonable efforts which are consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the
circumstances.

 

Section 4.3                                    Notice of Default.  If a default
occurs hereunder with respect to the Securities, the Trustee shall give the
Holders notice of any such default actually known to it as and to the extent
applicable and provided by the Trust Indenture Act; provided, however, that in
the case of any default of the character specified in Section 8.1(b) with
respect to the Securities, no notice to Holders shall be given until at least
thirty (30) days after the occurrence thereof.  For the purpose of this
Section 4.3, the term “default” means any event that is, or after notice or
lapse of time or both would become, an Event of Default with respect to the
Securities.

 

Section 4.4                                    Not Responsible for Recitals or
Issuance of Securities.  The Trustee shall not be accountable for Parent’s use
of the Securities or the proceeds from the Securities.  The Recitals contained
herein and in the Securities, except the Trustee’s certificates of
authentication, shall be taken as the statements of Parent, and the Trustee
assumes no responsibility for their

 

22

--------------------------------------------------------------------------------


 

correctness.  The Trustee makes no representations as to the validity or
sufficiency of this Agreement or of the Securities.

 

Section 4.5                                    May Hold Securities.  The
Trustee, any Paying Agent, Security Registrar or any other agent of Parent, in
its individual or any other capacity, may become the owner or pledgee of
Securities, and, subject to Sections 4.8 and 4.13, may otherwise deal with
Parent with the same rights it would have if it were not Trustee, Paying Agent,
Security Registrar or such other agent.

 

Section 4.6                                    Money Held in Trust.  Money held
by the Trustee in trust hereunder need not be segregated from other funds except
to the extent required by Law.  The Trustee shall be under no liability for
interest on any money received by it hereunder.

 

Section 4.7                                    Compensation and Reimbursement. 
Parent agrees:

 

(a)                                 to pay to the Trustee from time to time
reasonable compensation for all services rendered by it hereunder in such amount
as Parent and the Trustee shall agree from time to time (which compensation
shall not be limited by any provision of Law in regard to the compensation of a
trustee of an express trust);

 

(b)                                 except as otherwise expressly provided
herein, to reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Agreement (including the reasonable compensation and the
reasonable expenses and disbursements of its agents and counsel), except any
such expense, disbursement or advance as may be attributable to the Trustee’s
bad faith, gross negligence or willful misconduct; and

 

(c)                                  to indemnify the Trustee and each of its
agents, officers, directors and employees (each an “indemnitee”) for, and to
hold it harmless against, any loss, liability or expense (including attorneys
fees and expenses) incurred without negligence or bad faith on its part, arising
out of or in connection with the acceptance or administration of this trust and
the performance of its duties hereunder, including the reasonable costs and
expenses of defending itself against any claim or liability in connection with
the exercise or performance of any of its powers or duties hereunder.  Parent’s
payment obligations pursuant to this Section 4.7 shall survive the termination
of this Agreement.  When the Trustee incurs expenses after the occurrence of an
Event of Default specified in Section 8.1(c) or 8.1(d) with respect to Parent,
the expenses are intended to constitute expenses of administration under
bankruptcy Laws.

 

Section 4.8                                    Disqualification; Conflicting
Interests.

 

(a)                                 If applicable, to the extent that the
Trustee or Parent determines that the Trustee has a conflicting interest within
the meaning of the Trust Indenture Act, the Trustee shall, within ninety (90)
days after ascertaining that it has such conflicting interest, either eliminate
such conflicting interest or resign to the extent and in the manner provided by,
and subject to the provisions of, the Trust Indenture Act and this Agreement. 
Parent shall take prompt steps to have a successor appointed in the manner
provided in this Agreement.

 

23

--------------------------------------------------------------------------------


 

(b)                                 In the event the Trustee shall fail to
comply with the foregoing Subsection 4.8(a), the Trustee shall, within ten
(10) days of the expiration of such ninety (90) day period, transmit a notice of
such failure to the Holders in the manner and to the extent provided in the
Trust Indenture Act and this Agreement.

 

(c)                                  If the Trustee fails to comply with
Section 4.8(a) after written request therefore by Parent or any Holder, any
Holder of any Security who has been a bona fide Holder for at least six
(6) months may on behalf of himself and all others similarly situated, petition
any court of competent jurisdiction for the removal of such Trustee and the
appointment of a successor Trustee.

 

Section 4.9                                    Corporate Trustee Required;
Eligibility.  There shall at all times be a Trustee hereunder which satisfies
the applicable requirements of Sections 310(a)(1) and (5) of the Trust Indenture
Act and has a combined capital and surplus of at least fifty million dollars
($50,000,000).  If such corporation publishes reports of condition at least
annually, pursuant to Law or to the requirements of a supervising or examining
authority, then for the purposes of this Section 4.9, the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.  If at
any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section, it shall resign immediately in the manner and with
the effect hereinafter specified in this Article 4.

 

Section 4.10                             Resignation and Removal; Appointment of
Successor.

 

(a)                                 No resignation or removal of the Trustee and
no appointment of a successor Trustee pursuant to this Article 4 shall become
effective until the acceptance of appointment by the successor Trustee under
Section 4.11.

 

(b)                                 The Trustee, or any trustee or trustees
hereafter appointed, may resign at any time by giving written notice thereof to
Parent.  If an instrument of acceptance by a successor Trustee shall not have
been delivered to the Trustee within thirty (30) days after the giving of such
notice of resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

 

(c)                                  The Trustee may be removed at any time by
an Act of the Acting Holders, delivered to the Trustee and to Parent.

 

(d)                                 If at any time:

 

(1)                                 the Trustee shall fail to comply with
Section 4.8 after written request therefor by Parent or by any Holder who has
been a bona fide Holder of a Security for at least six months, or

 

(2)                                 the Trustee shall cease to be eligible under
Section 4.9 and shall fail to resign after written request therefor by Parent or
by any such Holder, or

 

(3)                                 the Trustee shall become incapable of acting
or shall be adjudged a bankrupt or insolvent, or a receiver of the Trustee or of
its property shall be

 

24

--------------------------------------------------------------------------------


 

appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,

 

then, in any case, (i) Parent, by a Board Resolution, may remove the Trustee, or
(ii) the Holder of any Security who has been a bona fide Holder of a Security
for at least six months may, on behalf of himself and all others similarly
situated, petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.

 

(e)                                  If the Trustee shall resign, be removed or
become incapable of acting, or if a vacancy shall occur in the office of Trustee
for any cause, Parent, by a Board Resolution, shall promptly appoint a successor
Trustee.  If, within one year after any removal by Holders of a majority of the
Outstanding Securities, a successor Trustee shall be appointed by act of the
Holders of a majority of the Outstanding Securities delivered to Parent and the
retiring Trustee the successor Trustee so appointed shall, forthwith upon its
acceptance of such appointment in accordance with Section 4.11, become the
successor Trustee and supersede the successor Trustee appointed by Parent.  If
no successor Trustee shall have been so appointed by Parent or the Holders of
the Securities and accepted appointment within sixty (60) days after the
retiring Trustee tenders its resignation or is removed, the retiring Trustee
may, or, the Holder of any Security who has been a bona fide Holder for at least
six (6) months may on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the appointment of a successor
Trustee.  If any Trustee is removed with or without cause, all fees and expenses
(including the reasonable fees and expenses (including the reasonable fees and
expenses of counsel) of such Trustee incurred in the administration of the trust
or in performing its duties hereunder shall be paid to such Trustee.

 

(f)                                   Parent shall give notice of each
resignation and each removal of the Trustee and each appointment of a successor
Trustee by mailing written notice of such event by first-class mail, postage
prepaid, to the Holders of Securities as their names and addresses appear in the
Security Register.  Each notice shall include the name of the successor Trustee
and the address of its Corporate Trust Office.  If Parent fails to send such
notice within ten (10) days after acceptance of appointment by a successor
Trustee, it shall not be a default hereunder but the successor Trustee shall
cause the notice to be mailed at the expense of Parent.

 

Section 4.11                             Acceptance of Appointment of Successor.

 

(a)                                 Every successor Trustee appointed hereunder
shall execute, acknowledge and deliver to Parent and to the retiring Trustee an
instrument accepting such appointment, and thereupon the resignation or removal
of the retiring Trustee shall become effective and such successor Trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Trustee; but, upon request of
Parent or the successor Trustee, such retiring Trustee shall, upon payment of
its charges, execute and deliver an instrument transferring to such successor
Trustee all the rights, powers and trusts of the retiring Trustee, and shall
duly assign, transfer and deliver to such successor Trustee all property and
money held by such retiring Trustee hereunder.  Upon request of any such
successor Trustee, Parent shall execute any and all instruments for more fully
and certainly vesting in and confirming to such successor Trustee all such
rights, powers and trusts.

 

25

--------------------------------------------------------------------------------


 

(b)                                 No successor Trustee shall accept its
appointment unless at the time of such acceptance such successor Trustee shall
be qualified and eligible under this Article 4.

 

Section 4.12                             Merger, Conversion, Consolidation or
Succession to Business.  Any corporation into which the Trustee may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Trustee shall be a
party, or any corporation succeeding to all or substantially all of the
corporate trust business of the Trustee, by sale or otherwise shall be the
successor of the Trustee hereunder, provided such corporation shall be otherwise
qualified and eligible under this Article 4, without the execution or filing of
any paper or any further act on the part of any of the Parties hereto.  In case
any Securities shall have been authenticated, but not delivered, by the Trustee
then in office, any successor by merger, conversion, sale or consolidation to
such authenticating Trustee may adopt such authentication and deliver the
Securities so authenticated with the same effect as if such successor Trustee
had itself authenticated such Securities; and such certificate shall have the
full force which it is anywhere in the Securities or in this Agreement provided
that the certificate of the Trustee shall have; provided that the right to adopt
the certificate of authentication of any predecessor Trustee shall apply only to
its successor or successors by merger, conversion or consolidation.

 

Section 4.13                             Preferential Collection of Claims
Against Company.  If and when the Trustee shall be or shall become a creditor,
directly or indirectly, secured or unsecured, of Parent (or any other obligor
upon the Securities), excluding any creditor relationship set forth in
Section 311(b) of the Trust Indenture Act, if applicable, the Trustee shall be
subject to the applicable provisions of the Trust Indenture Act regarding the
collection of claims against Parent (or any such other obligor).

 

ARTICLE 5
HOLDERS’ LISTS AND REPORTS BY THE TRUSTEE AND COMPANY

 

Section 5.1                                    Company to Furnish to Trustee
Names and Addresses of Holders.  Parent will furnish, or cause to be furnished
to the Trustee (i) promptly after the issuance of the Securities, and
semi-annually thereafter, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Holders as of a recent date, and
(ii) at such times as the Trustee may request in writing, within thirty (30)
days after receipt by Parent of any such request, a list, in such form as the
Trustee may reasonably require, of the names and addresses of the Holders as of
a date not more than fifteen (15) days prior to the time such list is furnished;
provided, however, that if and so long as the Trustee shall be the Security
Registrar, no such list need be furnished.

 

Section 5.2                                    Preservation of Information;
Communications to Holders.

 

(a)                                 The Trustee shall preserve, in as current a
form as is reasonably practicable, the names and addresses of Holders contained
in the most recent list furnished to the Trustee as provided in Section 5.1 and
the names and addresses of Holders received by the Trustee in its capacity as
Security Registrar.  The Trustee may destroy any list furnished to it as
provided in Section 5.1 upon receipt of a new list so furnished.

 

26

--------------------------------------------------------------------------------


 

(b)                                 The rights of the Holders to communicate
with other Holders with respect to their rights under this Agreement and the
corresponding rights and privileges of the Trustee shall be as provided by
Section 312(b)(2) of the Trust Indenture Act, if applicable.

 

(c)                                  Every Holder of Securities, by receiving
and holding the same, agrees with Parent and the Trustee that neither Parent nor
the Trustee shall be deemed to be in violation of Law or held accountable by
reason of the disclosure of any such information as to the names and addresses
of the Holders made pursuant to the Trust Indenture Act (if applicable)
regardless of the source from which such information was derived.

 

Section 5.3                                    Reports by Trustee.

 

(a)                                 Within sixty (60) days after December 31 of
each year commencing with the December 31 following the date of this Agreement,
the Trustee shall transmit to all Holders such reports concerning the Trustee
and its actions under this Agreement as may be required pursuant to the Trust
Indenture Act to the extent and in the manner provided pursuant thereto.  The
Trustee shall also comply with Section 313(b)(2) of the Trust Indenture Act, if
applicable.  The Trustee shall also transmit by mail all reports as required by
Section 313(c) of the Trust Indenture Act, if applicable.

 

(b)                                 A copy of each such report shall, at the
time of such transmission to the Holders, be filed by the Trustee with each
stock exchange, if any, upon which the Securities are listed, with the
Commission and also with Parent.  Parent will promptly notify the Trustee when
the Securities are listed on any stock exchange.

 

Section 5.4                                    Reports by Company.  Parent
shall:

 

(a)                                 file with the Trustee, (i) within ten
(10) days after Parent is required to file the same with the Commission, copies
of the annual and quarterly reports and of the information, documents and other
reports (or copies of such portions of any of the foregoing as the Commission
may from time to time by rules and regulations prescribe) which Parent is
required to file with the Commission pursuant to Section 13 or Section 15(d) of
the Exchange Act (such required information, documents and other reports,
together the “Exchange Act Documents”); and (ii) if Parent is not required to
file Exchange Act Documents under Section 13 or 15(d) of the Exchange Act,
within forty-five (45) days after each calendar quarter of Parent (other than
the last quarter of each calendar year), quarterly financial information and,
within ninety (90) days after each calendar year of Parent, annual financial
information that would be required pursuant to Section 13 of the Exchange Act in
respect of a security listed and registered on a national securities exchange as
may be prescribed from time to time in such rules and regulations (provided that
Parent also delivers with, or includes within, the quarterly reports referred to
in (i) and (ii) a calculation of Net Sales for the Product for such quarterly
period);

 

(b)                                 file with the Trustee, within ten (10) days
after Parent files its quarterly report with the Commission for any quarter if
Parent is required to file Exchange Act Documents under Section 13 or 15(d) of
the Exchange Act, or if Parent is not required to file Exchange Act Documents
under Section 13 or 15(d) of the Exchange Act within thirty (30) days after each
calendar quarter, a Net Sales Statement with respect to the last completed
calendar quarter;

 

27

--------------------------------------------------------------------------------


 

(c)                                  file with the Trustee such additional
information, documents and reports with respect to compliance by Parent with the
conditions and covenants of this Agreement as may be required from time to time
by the rules and regulations of the Commission; and

 

(d)                                 make available to the Holders on Parent’s
website as of an even date with the filing of such materials with the Trustee,
the information, documents and reports required to be filed by Parent pursuant
to subsections (a), (b) and (c) of this Section 5.4.

 

Delivery of the reports, information and documents described in
Section 5.4(a) and (c) shall not constitute constructive notice of any
information contained therein or determinable there from, including Parent’s
compliance with any of its covenants or other obligations hereunder as to which
the Trustee is entitled to rely exclusively on Officer’s Certificates.

 

ARTICLE 6
AMENDMENTS

 

Section 6.1                                    Amendments Without Consent of
Holders.

 

(a)                                 Without the consent of any Holders or the
Trustee, Parent, when authorized by a Board Resolution, at any time and from
time to time, may enter into one or more amendments hereto, to evidence the
succession of another Person to Parent and the assumption by any such successor
of the covenants of Parent herein as provided in Section 9.1.

 

(b)                                 Without the consent of any Holders, Parent
and the Trustee, at any time and from time to time, may enter into one or more
amendments hereto or to the Securities, for any of the following purposes:

 

(i)                                     to convey, transfer, assign, mortgage or
pledge to the Trustee as security for the Securities any property or assets; or

 

(ii)                                  to evidence the succession of another
Person to Parent, and the assumption by any such successor of the covenants of
Parent herein and in the Securities; or

 

(iii)                               to add to the covenants of Parent such
further covenants, restrictions, conditions or provisions as its Board of
Directors and the Trustee shall consider to be for the protection of the Holders
of Securities, and to make the occurrence, or the occurrence and continuance, of
a default in any such additional covenants, restrictions, conditions or
provisions an Event of Default permitting the enforcement of all or any of the
several remedies provided in this Agreement as herein set forth; provided, that
in respect of any such additional covenant, restriction, condition or provision,
such amendment may provide for a particular period of grace after default (which
period may be shorter or longer than that allowed in the case of other defaults)
or may provide for an immediate enforcement upon such an Event of Default or may
limit the remedies available to the Trustee upon such an Event of Default or may
limit the right of the Acting Holders to waive such an Event of Default; or

 

28

--------------------------------------------------------------------------------


 

(iv)                              to cure any ambiguity, or to correct or
supplement any provision herein or in the Securities which may be defective or
inconsistent with any other provision herein; provided, that such provisions
shall not adversely affect the interests of the Holders; or

 

(v)                                 to make any other provisions with respect to
matters or questions arising under this Agreement; provided, that such
provisions shall not adversely affect the interests of the Holders; or

 

(vi)                              to make any amendments or changes necessary to
comply or maintain compliance with the Trust Indenture Act, if applicable; or

 

(vii)                           make any change that does not adversely affect
the interests of the Holders.

 

Promptly following any amendment of this Agreement or the Securities in
accordance with this Section 6.1, the Trustee shall notify the Holders of the
Securities of such amendment; provided that any failure so to notify the Holders
shall not affect the validity of such amendment.

 

Section 6.2                                    Amendments with Consent of
Holders.  With the consent of the Majority Holders, by Act of said Holders
delivered to the Company or the Trustee, Parent (when authorized by a Board
Resolution), at any time and from time to time, may enter into one or more
amendments hereto or to the Securities for the purpose of adding any provisions
to or changing in any manner or eliminating any of the provisions of this
Agreement or to the Securities or of modifying in any manner the rights of the
Holders under this Agreement or to the Securities; provided, however, that no
such amendment shall, without the consent of the Holder of each Outstanding
Security affected thereby:

 

(a)                                 modify in a manner adverse to the Holders
(i) any provision contained herein with respect to the termination of this
Agreement or the Securities, (ii) the time for payment and amount of any payment
to be made to the Holders pursuant to this Agreement, or otherwise extend the
time for payment of the Securities or reduce the amounts payable in respect of
the Securities or modify any other payment term or payment date;

 

(b)                                 reduce the number of CVRs, the consent of
whose Holders is required for any such amendment; or

 

(c)                                  modify any of the provisions of this
Section 6.2, except to increase the percentage of Holders from whom consent is
required or to provide that certain other provisions of this Agreement cannot be
modified or waived without the consent of the Holder of each Security affected
thereby.

 

It shall not be necessary for any Act of Holders under this Section to approve
the particular form of any proposed amendment, but it shall be sufficient if
such Act shall approve the substance thereof.

 

29

--------------------------------------------------------------------------------


 

Section 6.3                                    Execution of Amendments.  In
executing any amendment permitted by this Article 6, the Trustee (subject to
Section 4.1) shall be fully protected in relying upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement.  The Trustee shall execute any amendment authorized pursuant to this
Article 6 if the amendment does not adversely affect the Trustee’s own rights,
duties or immunities under this Agreement or otherwise.  Otherwise, the Trustee
may, but need not, execute such amendment.

 

Section 6.4                                    Effect of Amendments; Notice to
Holders.

 

(a)                                 Upon the execution of any amendment under
this Article 6, this Agreement and the Securities shall be modified in
accordance therewith, and such amendment shall form a part of this Agreement and
the Securities for all purposes; and every Holder of Securities theretofore or
thereafter authenticated, as applicable, and delivered hereunder shall be bound
thereby.

 

(b)                                 Promptly after the execution by Parent and
the Trustee of any amendment pursuant to the provisions of this Article 6,
Parent shall mail a notice thereof by first class mail to the Holders of
Securities at their addresses as they shall appear on the Security Register,
setting forth in general terms the substance of such amendment.  Any failure of
Parent to mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such amendment.

 

Section 6.5                                    Conformity with Trust Indenture
Act.  Every amendment executed pursuant to this Article 6 shall conform to the
applicable requirements of the Trust Indenture Act, if any.

 

Section 6.6                                    Reference in Securities to
Amendments.  If an amendment changes the terms of a Security, the Trustee may
require the Holder of the Security to deliver it to the Trustee.  Global
Securities authenticated and delivered after the execution of any amendment
pursuant to this Article 6 may, and shall if required by the Trustee, bear a
notation in form approved by the Trustee as to any matter provided for in such
amendment.  If Parent shall so determine, new Securities so modified as to
conform, in the opinion of the Trustee and the Board of Directors, to any such
amendment may be prepared and executed by Parent, as applicable, and
authenticated, as applicable, and delivered by the Trustee in exchange for
Outstanding Securities.  Failure to make the appropriate notation or to issue a
new Security shall not affect the validity of such amendment.

 

ARTICLE 7
COVENANTS

 

Section 7.1                                    Payment of Amounts, if any, to
Holders.  Parent will duly and punctually pay the amounts, if any, on the
Securities in accordance with the terms of the Securities and this Agreement. 
Such amounts shall be considered paid on the applicable CVR Payment Date if on
such date the Trustee or the Paying Agent holds in accordance with this
Agreement money sufficient to pay all such amounts then due.  Notwithstanding
any other provision of this Agreement, Parent or any of its Affiliates
(including the Surviving Corporation, as applicable),

 

30

--------------------------------------------------------------------------------


 

the Trustee or the Paying Agent, shall be entitled to deduct and withhold, or
cause to be deducted and withheld, from amounts (including CVRs) otherwise
payable pursuant to this Agreement, such amounts as Parent or any of its
Affiliates, the Trustee or the Paying Agent is required to deduct and withhold
with respect to the making of such payment under the Internal Revenue Code of
1986, as amended, or any provision of state, local or foreign tax Law.  To the
extent that amounts are so withheld by Parent or any of its Affiliates, the
Trustee or the Paying Agent, such withheld amounts shall be (a) paid over to the
applicable Governmental Entity in accordance with applicable Law and (b) treated
for all purposes of this Agreement as having been paid to such Holder in respect
of which such deduction and withholding was made by Parent or any of its
Affiliates, the Trustee or the Paying Agent, as the case may be.  The consent of
Holder shall not be required for any such withholding.

 

Section 7.2                                    Maintenance of Office or Agency.

 

(a)                                 As long as any of the Securities remain
Outstanding, Parent will maintain in the Borough of Manhattan, the City of New
York, an office or agency (i) where Securities may be presented or surrendered
for payment, (ii) where Securities may be surrendered for registration of
transfer or exchange and (iii) where notices and demands to or upon Parent in
respect of the Securities and this Agreement may be served.  The office or
agency of the Trustee at 6201 15th Avenue, Brooklyn, New York 11219 shall be
such office or agency of Parent, unless Parent shall designate and maintain some
other office or agency for one or more of such purposes.  Parent or any of its
Subsidiaries may act as Paying Agent, registrar or transfer agent; provided that
such Person shall take appropriate actions to avoid the commingling of funds. 
Parent will give prompt written notice to the Trustee of any change in the
location of any such office or agency.  If at any time Parent shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee, and Parent hereby appoints the Trustee as its agent to receive all such
presentations, surrenders, notices and demands.

 

(b)                                 Parent may from time to time designate one
or more other offices or agencies (in or outside of the City of New York) where
the Securities may be presented or surrendered for any or all such purposes, and
may from time to time rescind such designation; provided, however, that no such
designation or rescission shall in any manner relieve Parent of its obligation
to maintain an office or agency in the Borough of Manhattan, the City of New
York for such purposes.  Parent will give prompt written notice to the Trustee
of any such designation or rescission and any change in the location of any such
office or agency.

 

Section 7.3                                    Money for Security Payments to be
Held in Trust.

 

(a)                                 If Parent or any of its Subsidiaries shall
at any time act as the Paying Agent, it will, on or before a CVR Payment Date,
as the case may be, segregate and hold in trust for the benefit of the Holders
all sums held by such Paying Agent for payment on the Securities until such sums
shall be paid to the Holders as herein provided, and will promptly notify the
Trustee of any default by Parent in making payment on the Securities.

 

(b)                                 Whenever Parent shall have one or more
Paying Agents for the Securities, it will, on or before a CVR Payment Date
deposit with a Paying Agent a sum in same day funds

 

31

--------------------------------------------------------------------------------


 

sufficient to pay the amount, if any, so becoming due; such sum to be held in
trust for the benefit of the Persons entitled to such amount, and (unless such
Paying Agent is the Trustee) Parent will promptly notify the Trustee of such
action or any failure so to act.

 

(c)                                  Parent will cause each Paying Agent other
than the Trustee to execute and deliver to the Trustee an instrument in which
such Paying Agent shall agree with the Trustee, subject to the provisions of
this Section 7.3, that (i) such Paying Agent will hold all sums held by it for
the payment of any amount payable on Securities in trust for the benefit of the
Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and will notify the Trustee of the sums
so held and (ii) that it will give the Trustee notice of any failure by Parent
(or by any other obligor on the Securities) to make any payment on the
Securities when the same shall be due and payable.

 

(d)                                 Any money deposited with the Trustee or any
Paying Agent, or then held by Parent, in trust for the payment on any Security
and remaining unclaimed for one (1) year after a CVR Payment Date shall be paid
to Parent on Parent Request, or (if then held by Parent) shall be discharged
from such trust; and the Holder of such Security shall thereafter, as an
unsecured general creditor, look only to Parent for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money
shall thereupon cease.

 

Section 7.4                                    Certain Purchases and Sales. 
Nothing contained herein shall prohibit Parent or any of its Subsidiaries or
Affiliates from acquiring in open market transactions, private transactions or
otherwise, the Securities; provided that prior to any acquisition of any
Securities, Parent must publicly disclose the amount of Securities which it has
been authorized to acquire as well as the amount of Securities it has acquired
as of the end of the quarterly or annual period reported in such quarterly or
annual report pursuant to Section 5.4.

 

Section 7.5                                    Books and Records.  Parent shall
keep, and shall cause its Subsidiaries to keep, true, complete and accurate
records in sufficient detail to enable the amounts payable under this Agreement
to be determined by the Holders and their consultants or professional advisors,
for a period of three (3) years following the termination of this Agreement.

 

Section 7.6                                    Audits.

 

(a)                                 Upon the written request of the Acting
Holders within one year of the date of the Milestone Notice (the “Review Request
Period”), Parent shall permit, and shall cause its controlled Affiliates to
permit, the Independent Accountant to have access during normal business hours
to such of the records of the Company as may be reasonably necessary to verify
the accuracy of the Net Sales Statements and the figures underlying the
calculations set forth therein, including, without limitation, all written
materials related to any sale transaction reasonably requested by such
Independent Accountant.  The Independent Accountant shall be charged to come to
a final determination with respect to those specific items in the Net Sales
Statements that the parties disagree on and submit to it for resolution.  All
other items in the Net Sales Statements that the parties do not submit, prior to
the end of the Review Request Period, to the Independent Accountant for
resolution shall be deemed to be agreed by the parties and the Independent
Accountant shall not be charged with calculating or validating those agreed upon
items.  If issues are submitted to the Independent Accountant for resolution,
Parent shall, and

 

32

--------------------------------------------------------------------------------


 

shall cause to its controlled Affiliates to, furnish to the Independent
Accountant such access, work papers and other documents and information related
to those disputed issues as the Independent Accountant may request and as are
available to Parent.  The Independent Accountant shall disclose to Parent and
the Acting Holders any matters directly related to their findings to the extent
necessary to verify the accuracy or completeness of the Net Sales Statements. 
The fees charged by such accounting firm shall be paid by Parent.

 

(b)                                 If the Independent Accountant concludes that
the Net Sales Milestone Payment was properly due but was not paid to the
Holders, Parent shall pay the Net Sales Milestone Payment within ten (10) days
of the date the Acting Holders deliver to Parent the Independent Accountant’s
written report (the “Shortfall Report”); provided that the Net Sales Milestone
Payment amount shall bear interest at the Default Interest Rate beginning from
the date the Net Sales Milestone Payment should have been duly and punctually
made had the Net Sales Milestone Payment been made in accordance with the
Shortfall Report, and running until payment is made to the Trustee.  The
decision of the Independent Accountant shall be final, conclusive and binding on
Parent and the Holders, shall be non-appealable and shall not be subject to
further review.

 

(c)                                  If, upon the expiration of the Review
Request Period, the Acting Holders have not requested a review of the Net Sales
Statements in accordance with this Section 7.6, the calculations set forth in
the Net Sales Statements shall be binding and conclusive upon the Holders.

 

(d)                                 Each Person seeking to receive information
from Parent in connection with a review pursuant to this Section 7.6 shall enter
into, and shall cause its accounting firm to enter into, a reasonable and
mutually satisfactory confidentiality agreement with Parent or any controlled
Affiliate obligating such party to retain all such information disclosed to such
party in confidence pursuant to such confidentiality agreement.

 

(e)                                  Parent shall not, and shall cause its
Affiliates not to, enter into any license or distribution agreement with any
third party (other than Parent or its Affiliates) with respect to the Product
unless such agreement contains provisions that would allow any Independent
Accountant appointed pursuant to this Section 7.6 such access to the records of
the other party to such license or distribution agreement as may be reasonably
necessary to perform its duties pursuant to this Section 7.6; provided that
Parent and its Affiliates shall not be required to amend any Existing Licenses,
but shall use their respective commercially reasonable efforts to obtain the
consent of such other party to such access.  The Parties agree that, if Parent
or its Affiliates have exercised audit rights under any license or distribution
agreement prior to the Acting Holders’ request for an audit under this
Section 7.6 and under such license or distribution agreement Parent and its
Affiliates cannot request another audit, the results of Parent’s prior audit of
such licensee or distributor will be used for purposes of the audit requested by
the Acting Holders under this Section 7.6 and that Parent shall not have any
further obligation to provide access to an Independent Accountant with respect
to such licensee until such time as Parent may again exercise its rights of
audit under the license agreement with such licensee.

 

33

--------------------------------------------------------------------------------


 

Section 7.7                                    Listing of CVRs.  Parent hereby
covenants and agrees to cause the Securities to be approved for listing (subject
to notice of issuance) for trading on the Nasdaq Stock Market and will maintain
such listing for so long as any CVRs remain Outstanding.

 

Section 7.8                                    Product Transfer.  So long as the
CVRs remain Outstanding, Parent and its Affiliates may not, directly or
indirectly, by a sale or swap of assets, merger, reorganization, joint venture,
lease, license or any other transaction or arrangement, sell, transfer, convey
or otherwise dispose of their respective rights in and to the Product to a third
party (other than Parent or its Affiliates), unless at all times after any such
sale, transfer, conveyance or other disposition, the gross amounts invoiced for
the Product by the applicable transferee will be reflected in Net Sales in
accordance with the terms hereunder (with the transferee substituted for Parent
for purposes of the definition of “Net Sales”) as if such transferee was Parent,
and the contract for such sale, transfer, conveyance or other disposition (which
Parent shall take all reasonable actions necessary to enforce in all material
respects) shall provide for such treatment and shall require the transferee to
comply with the covenants in this Section 7.8 and Sections 7.5, 7.9 and 7.10
hereof to the same extent as Parent.  For purposes of clarification, this
Section 7.8 shall not apply to sales of the Product made by Parent or its
Affiliates or ordinary course licensing arrangements between Parent and its
Affiliates, on the one hand, and third party licensees, distributors and
contract manufacturers, on the other hand, entered into in the ordinary course
of business for purposes of developing, manufacturing, distributing and selling
the Product and for which the gross amounts invoiced for sales of the Product by
the applicable third party licensee, distributor or contract manufacturer will
be reflected in Net Sales of the Product in accordance with the terms of this
Agreement.

 

Section 7.9                                    Diligent Efforts.  Parent shall,
and shall cause its controlled Affiliates and any other Selling Entity to, use
Diligent Efforts to achieve the Third Net Sales Milestone as promptly as
practicable prior to the Net Sales Milestone Payment Termination Date.

 

Section 7.10                             Notice of Default.  Parent shall file
with the Trustee written notice of the occurrence of any Event of Default or
other default under this Agreement within five (5) business days of its becoming
aware of any such default or Event of Default.  Parent shall deliver to the
Trustee within 90 days after the end of each fiscal year (beginning with the
fiscal year ending December 31, 2013) an Officer’s Certificate stating whether
or not to the best knowledge of the signer thereof Parent is in default in the
performance and observance of any of the conditions or covenants under this
Agreement (without regard to any period of grace or requirement of notice
provided hereunder) and if Parent shall be in default, specifying all such
defaults and the nature and status thereof.

 

Section 7.11                             Confidentiality.  The Trustee and the
Holders hereby agree that any confidential or non-public information (including
Net Sales Statements) they receive from or on behalf of Parent or any Affiliate
of Parent, which receipt arises out of the transactions contemplated by this
Agreement (the “Confidential Information”), shall: (a) not be used for any
purpose other than for purposes permitted under this Agreement; (b) not be used
directly or indirectly in any way that is for competitive purposes; and (c) not
be disclosed by, and be kept confidential by, such Trustee and the Holders and
its directors, officers, members, managers, employees, affiliates, and agents
(collectively, “Representatives”); provided, however, that any such Confidential
Information may be disclosed only to their Representatives (including the

 

34

--------------------------------------------------------------------------------


 

Independent Accountant) who (i) need to know such Confidential Information and
(ii) are bound in writing to a non-disclosure agreement no less restrictive than
this Section 7.11.  It is understood that such Representatives shall be informed
by the Trustee or the applicable Holder of the confidential nature of such
Confidential Information, and that the Trustee or such Holder, as applicable,
shall be responsible for any disclosure or use made by its Representatives in
breach of obligations under this Agreement to the same extent as if such
disclosure or use had been made directly by the Trustee or such Holder, as
applicable.  “Confidential Information” shall not include any information that
is (i) publicly available other than because of a breach of this Section 7.11 by
the Trustee or the Holders or any of their respective Representatives or (ii) is
lawfully disclosed to the Trustee or Holders by sources (other than Parent or
its Affiliates) rightfully in possession of the Confidential Information.  If
the Trustee, Holders or their respective Representatives are legally required or
requested to disclose any Confidential Information, they will in advance of such
disclosure, unless otherwise prohibited by Law, promptly notify Parent of such
request or requirement so that Parent may seek to avoid or minimize the required
disclosure and/or obtain an appropriate protective order or other appropriate
relief to ensure that any Confidential Information so disclosed is maintained in
confidence to the maximum extent possible by the Person receiving the
disclosure, or, in Parent’s discretion, to waive compliance with the provisions
of this Agreement.  In any such case, the Trustee and the Holders agree to
cooperate and use commercially reasonable efforts to avoid or minimize the
required disclosure and/or obtain such protective order or other relief.  If, in
the absence of a protective order or the receipt of a waiver hereunder, the
Trustee, Holders or their respective Representatives are legally obligated to
disclose any Confidential Information, they will disclose only so much thereof
to the party compelling disclosure as they believe in good faith, on the basis
of advice of counsel, is required by Law.  The Trustee and Holders shall give
Parent prior written notice of the specific Confidential Information that they
believe they are required to disclose under such circumstances.  All
Confidential Information disclosed by or on behalf of Parent or any of its
Affiliates shall be, and shall remain, the property of Parent or such Affiliate.

 

Section 7.12                             Non-use of Name.  Neither the Trustee
nor the Holders shall use the name, trademark, trade name, or logo of Parent,
its Affiliates, or their respective employees in any publicity or news release
relating to this Agreement or its subject matter, without the prior express
written permission of Parent.

 

ARTICLE 8
REMEDIES OF THE TRUSTEE AND HOLDERS
ON EVENT OF DEFAULT

 

Section 8.1                                    Event of Default Defined; Waiver
of Default.  “Event of Default” with respect to the Securities, means each one
of the following events which shall have occurred and be continuing (whatever
the reason for such Event of Default and whether it shall be voluntary or
involuntary or be effected by operation of Law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)                                 default in the payment of all or any part of
any CVR Payment after a period of ten (10) Business Days after such CVR Payment
shall become due and payable on a CVR Payment Date or otherwise; or

 

35

--------------------------------------------------------------------------------


 

(b)                                 material default in the performance, or
breach in any material respect, of any covenant or warranty of Parent in respect
of the Securities (other than a covenant or warranty in respect of the
Securities, a default in whose performance or whose breach is elsewhere in this
Section 8.1 specifically dealt with), and continuance of such default or breach
for a period of ninety (90) days after there has been given, by registered or
certified mail, to Parent by the Trustee or to Parent and the Trustee by the
Acting Holders, a written notice specifying such default or breach and requiring
it to be remedied and stating that such notice is a “Notice of Default”
hereunder; or

 

(c)                                  a court having jurisdiction in the premises
shall enter a decree or order for relief in respect of Parent in an involuntary
case under any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee or sequestrator (or similar official) of Parent or for any substantial
part of its property or ordering the winding up or liquidation of its affairs,
and such decree or order shall remain unstayed and in effect for a period of
ninety (90) consecutive days; or

 

(d)                                 Parent shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar Law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such Law, or consent to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee or sequestrator (or similar
official) of Parent or for any substantial part of its property, or make any
general assignment for the benefit of creditors.

 

If an Event of Default described above occurs and is continuing, then, and in
each and every such case, either the Trustee or the Trustee upon the written
request of the Acting Holders by notice in writing to Parent (and to the Trustee
if given by the Acting Holders), shall bring suit to protect the rights of the
Holders, including to obtain payment for any amounts then due and payable, which
amounts shall bear interest at the Default Interest Rate until payment is made
to the Trustee.

 

The foregoing provisions, however, are subject to the condition that if, at any
time after the Trustee shall have begun such suit, and before any judgment or
decree for the payment of the moneys due shall have been obtained or entered as
hereinafter provided, Parent shall pay or shall deposit with the Trustee a sum
sufficient to pay all amounts which shall have become due (with interest upon
such overdue amount at the Default Interest Rate to the date of such payment or
deposit) and such amount as shall be sufficient to cover reasonable compensation
to the Trustee, its agents, attorneys and counsel, and all other expenses and
liabilities incurred and all advances made, by the Trustee, and if any and all
Events of Default under this Agreement shall have been cured, waived or
otherwise remedied as provided herein, then and in every such case the Acting
Holders, by written notice to Parent and to the Trustee, may waive all defaults
with respect to the Securities, but no such waiver or rescission and annulment
shall extend to or shall affect any subsequent default or shall impair any right
consequent thereof.

 

Section 8.2                                    Collection by the Trustee; the
Trustee May Prove Payment Obligations.  Parent covenants that in case default
shall be made in the payment of all or any part of the Securities when the same
shall have become due and payable, whether at a CVR Payment Date

 

36

--------------------------------------------------------------------------------


 

or otherwise, then upon demand of the Trustee, Parent will pay to the Trustee
for the benefit of the Holders of the Securities the whole amount that then
shall have become due and payable on all Securities (with interest from the date
due and payable to the date of such payment upon the overdue amount at the
Default Interest Rate); and in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including reasonable
compensation to the Trustee and each predecessor Trustee, their respective
agents, attorneys and counsel, and any expenses and liabilities incurred, and
all advances made, by the Trustee and each predecessor Trustee, except as a
result of its gross negligence or bad faith.

 

The Trustee may in its discretion proceed to protect and enforce its rights and
the rights of the Holders by such appropriate judicial proceedings as the
Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Agreement or in aid of the exercise of any power granted herein, or to enforce
any other remedy.

 

In case Parent shall fail forthwith to pay such amounts upon such demand, the
Trustee, in its own name and as trustee of an express trust, shall be entitled
and empowered to institute any action or proceedings at Law or in equity for the
collection of the sums so due and unpaid, and may prosecute any such action or
proceedings to judgment or final decree, and may enforce any such judgment or
final decree against Parent or other obligor upon such Securities and collect in
the manner provided by Law out of the property of Parent or other obligor upon
such Securities, wherever situated, the moneys adjudged or decreed to be
payable.

 

In any judicial proceedings relative to Parent or other obligor upon the
Securities, irrespective of whether any amount is then due and payable with
respect to the Securities, the Trustee is authorized:

 

(a)                                 to file and prove a claim or claims for the
whole amount owing and unpaid in respect of the Securities, and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Trustee (including any claim for reasonable compensation to the
Trustee and each predecessor Trustee, and their respective agents, attorneys and
counsel, and for reimbursement of all expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of gross negligence or bad faith) and of the Holders allowed in any judicial
proceedings relative to Parent or other obligor upon the Securities, or to their
respective property;

 

(b)                                 unless prohibited by and only to the extent
required by applicable Law, to vote on behalf of the Holders in any election of
a trustee or a standby trustee in arrangement, reorganization, liquidation or
other bankruptcy or insolvency proceedings or Person performing similar
functions in comparable proceedings; and

 

(c)                                  to collect and receive any moneys or other
property payable or deliverable on any such claims, and to distribute all
amounts received with respect to the claims of the Holders and of the Trustee on
their behalf; and any trustee, receiver, or liquidator, custodian or other
similar official is hereby authorized by each of the Holders to make payments to
the Trustee, and, in the event that the Trustee shall consent to the making of

 

37

--------------------------------------------------------------------------------


 

payments directly to the Holders, to pay to the Trustee such amounts as shall be
sufficient to cover reasonable compensation to the Trustee, each predecessor
Trustee and their respective agents, attorneys and counsel, and all other
expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee, except as a result of its gross negligence or bad
faith, and all other amounts due to the Trustee or any predecessor Trustee
pursuant to Section 4.7.  To the extent that such payment of reasonable
compensation, expenses, disbursements, advances and other amounts out of the
estate in any such proceedings shall be denied for any reason, payment of the
same shall be secured by a lien on, and shall be paid out of, any and all
distributions, dividends, moneys, securities and other property which the
Holders may be entitled to receive in such proceedings, whether in liquidation
or under any plan of reorganization or arrangement or otherwise.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities,
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding except, as aforesaid,
to vote for the election of a trustee in bankruptcy or similar person.

 

All rights of action and of asserting claims under this Agreement, or under any
of the Securities, may be enforced by the Trustee without the possession of any
of the Securities or the production thereof and any trial or other proceedings
instituted by the Trustee shall be brought in its own name as trustee of an
express trust, and any recovery of judgment, subject to the payment of the
expenses, disbursements and compensation of the Trustee, each predecessor
Trustee and their respective agents and attorneys, shall be for the ratable
benefit of the Holders.

 

In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this Agreement to which the Trustee shall
be a party) the Trustee shall be held to represent all the Holders, and it shall
not be necessary to make any Holders of such Securities parties to any such
proceedings.

 

Section 8.3                                    Application of Proceeds.  Any
monies collected by the Trustee pursuant to this Article 8 in respect of any
Securities shall be applied in the following order at the date or dates fixed by
the Trustee upon presentation of the several Securities in respect of which
monies have been collected and stamping (or otherwise noting) thereon the
payment in exchange for the presented Securities if only partially paid or upon
surrender thereof if fully paid:

 

FIRST:                                                        To the payment of
costs and expenses in respect of which monies have been collected, including
reasonable compensation to the Trustee and each predecessor Trustee and their
respective agents and attorneys and of all expenses and liabilities incurred,
and all advances made, by the Trustee and each predecessor Trustee, except as a
result of its bad faith, gross negligence or willful misconduct, and all other
amounts due to the Trustee or any predecessor Trustee pursuant to Section 4.7;

 

SECOND:                                         To the payment of the whole
amount then owing and unpaid upon all the Securities, with interest at the
Default Interest Rate on all such amounts, and in case such monies shall be
insufficient to pay in full the whole amount so due and unpaid

 

38

--------------------------------------------------------------------------------


 

upon the Securities, then to the payment of such amounts without preference or
priority of any security over any other Security, ratably to the aggregate of
such amounts due and payable; and

 

THIRD:                                                   To the payment of the
remainder, if any, to Parent or any other Person lawfully entitled thereto.

 

Section 8.4                                    Suits for Enforcement.  In case
an Event of Default has occurred, has not been waived and is continuing, the
Trustee may in its discretion proceed to protect and enforce the rights vested
in it by this Agreement by such appropriate judicial proceedings as the Trustee
shall deem most effectual to protect and enforce any of such rights, either at
Law or in equity or in bankruptcy or otherwise, whether for the specific
enforcement of any covenant or agreement contained in this Agreement or in aid
of the exercise of any power granted in this Agreement or to enforce any other
legal or equitable right vested in the Trustee by this Agreement or by Law.

 

Section 8.5                                    Restoration of Rights on
Abandonment of Proceedings.  In case the Trustee or any Holder shall have
proceeded to enforce any right under this Agreement and such proceedings shall
have been discontinued or abandoned for any reason, or shall have been
determined adversely to the Trustee or to such Holder, then and in every such
case Parent and the Trustee and the Holders shall be restored respectively to
their former positions and rights hereunder, and all rights, remedies and powers
of Parent, the Trustee and the Holders shall continue as though no such
proceedings had been taken.

 

Section 8.6                                    Limitations on Suits by Holders. 
Subject to the right of the Acting Holders under Section 7.6, no Holder of any
Security shall have any right by virtue or by availing of any provision of this
Agreement to institute any action or proceeding at Law or in equity or in
bankruptcy or otherwise upon or under or with respect to this Agreement, or for
the appointment of a trustee, receiver, liquidator, custodian or other similar
official or for any other remedy hereunder, unless such Holder previously shall
have given to the Trustee written Notice of Default and of the continuance
thereof, as hereinbefore provided, and unless also the Acting Holders shall have
made written request upon the Trustee to institute such action or proceedings in
its own name as trustee hereunder and shall have offered to the Trustee such
reasonable indemnity as it may require against the costs, expenses and
liabilities to be incurred therein or thereby and the Trustee for fifteen (15)
days after its receipt of such notice, request and offer of indemnity shall have
failed to institute any such action or proceeding and no direction inconsistent
with such written request shall have been given to the Trustee pursuant to
Section 8.9.  For the protection and enforcement of the provisions of this
Section 8.6, each and every Holder and the Trustee shall be entitled to such
relief as can be given either at Law or in equity.

 

Section 8.7                                    Unconditional Right of Holders to
Institute Certain Suits.  Notwithstanding any other provision in this Agreement
and any provision of any Security, the right of any Holder of any Security to
receive payment of the amounts payable in respect of such Security on or after
the respective due dates expressed in such Security, or to institute suit for
the enforcement of any such payment on or after such respective dates, shall not
be impaired or affected without the consent of such Holder.

 

39

--------------------------------------------------------------------------------


 

Section 8.8                                    Powers and Remedies Cumulative;
Delay or Omission Not Waiver of Default.

 

(a)                                 Except as provided in Section 8.6, no right
or remedy herein conferred upon or reserved to the Trustee or to the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by Law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at Law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

(b)                                 No delay or omission of the Trustee or of
any Holder to exercise any right or power accruing upon any Event of Default
occurring and continuing as aforesaid shall impair any such right or power or
shall be construed to be a waiver of any such Event of Default or an
acquiescence therein; and, subject to Section 8.6, every power and remedy given
by this Agreement or by Law to the Trustee or to the Holders may be exercised
from time to time, and as often as shall be deemed expedient, by the Trustee or
by the Holders.

 

Section 8.9                                    Control by Holders.

 

(a)                                 The Acting Holders shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising any power conferred on the Trustee with
respect to the Securities by this Agreement; provided that such direction shall
not be otherwise than in accordance with Law and the provisions of this
Agreement; and provided further that (subject to the provisions of Section 4.1)
the Trustee shall have the right to decline to follow any such direction if the
Trustee, being advised by counsel, shall determine that the action or proceeding
so directed may not lawfully be taken or if the Trustee in good faith by its
board of directors, the executive committee or a committee of directors or
responsible officers of the Trustee shall determine that the action or
proceedings so directed would involve the Trustee in personal liability or if
the Trustee in good faith shall so determine that the actions or forbearances
specified in or pursuant to such direction would be unduly prejudicial to the
interests of Holders of the Securities not joining in the giving of said
direction.

 

(b)                                 Nothing in this Agreement shall impair the
right of the Trustee in its discretion to take any action deemed proper by the
Trustee and which is not inconsistent with such direction or directions by
Holders.

 

Section 8.10                             Waiver of Past Defaults.

 

(a)                                 In the case of a default or an Event of
Default specified in clause (b), (c) or (d) of Section 8.1, the Acting Holders
may waive any such default or Event of Default, and its consequences except a
default in respect of a covenant or provisions hereof which cannot be modified
or amended without the consent of the Holder of each Security affected.  In the
case of any such waiver, Parent, the Trustee and the Holders of the Securities
shall be restored to their former positions and rights hereunder, respectively;
but no such waiver shall extend to any subsequent or other default or impair any
right consequent thereon.

 

40

--------------------------------------------------------------------------------


 

(b)                                 Upon any such waiver, such default shall
cease to exist and be deemed to have been cured and not to have occurred, and
any Event of Default arising therefrom shall be deemed to have been cured, and
not to have occurred for every purpose of this Agreement; but no such waiver
shall extend to any subsequent or other default or Event of Default or impair
any right consequent thereon.

 

Section 8.11                             The Trustee to Give Notice of Default,
but May Withhold in Certain Circumstances.  The Trustee shall transmit to the
Holders, as the names and addresses of such Holders appear on the Security
Register (as provided under Section 313(c) of the Trust Indenture Act, if
applicable), notice by mail of all defaults which have occurred and are known to
the Trustee, such notice to be transmitted within ninety (90) days after the
occurrence thereof, unless such defaults shall have been cured before the giving
of such notice (the term “default” for the purposes of this Section 8.11 being
hereby defined to mean any event or condition which is, or with notice or lapse
of time or both would become, an Event of Default); provided that, except in the
case of default in the payment of the amounts payable in respect of any of the
Securities, the Trustee shall be protected in withholding such notice if and so
long as the board of directors, the executive committee, or a trust committee of
directors or trustees and/or Responsible Officers of the Trustee in good faith
determines that the withholding of such notice is in the interests of the
Holders.

 

Section 8.12                             Right of Court to Require Filing of
Undertaking to Pay Costs.  All Parties to this Agreement agree, and each Holder
of any Security by his acceptance thereof shall be deemed to have agreed, that
any court may in its discretion require, in any suit for the enforcement of any
right or remedy under this Agreement or in any suit against the Trustee for any
action taken, suffered or omitted by it as the Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including attorneys’
fees, against any party litigant in such suit, having due regard to the merits
and good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 8.12 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder or group of Holders holding in the
aggregate more than ten percent (10%) of the Securities Outstanding or to any
suit instituted by any Holder for the enforcement of the payment of any Security
on or after the due date expressed in such Security.

 

ARTICLE 9
CONSOLIDATION, MERGER, SALE OR CONVEYANCE

 

Section 9.1                                    Parent Successors and Assigns. 
Notwithstanding anything to the contrary in this Agreement, Parent may assign,
in its sole discretion and without the consent of any other party, any or all of
its rights, interests and obligations hereunder to one or more direct or
indirect wholly-owned subsidiaries of Parent or to any purchaser or licensee of
substantial rights to the Product (each, an “Assignee”).  Any such Assignee may
thereafter assign, in its sole discretion and without the consent of any other
party, any or all of its rights, interests and obligations hereunder to one or
more additional Assignees; provided, however, that in connection with any
assignment to an Assignee, Parent and Merger Sub (or the other assignor) shall
remain liable for the performance by Parent and Merger Sub (and such other
assignor, if applicable) of their obligations hereunder.  This Agreement will be
binding upon, inure to the benefit of and be enforceable by Parent’s successors
and each Assignee, and this Agreement shall not restrict

 

41

--------------------------------------------------------------------------------


 

Parent’s, any Assignee’s or any of their respective successor’s ability to merge
or consolidate.  Each of Parent’s successors shall expressly assume by an
instrument supplemental hereto, executed and delivered to the Trustee, the due
and punctual payment of the CVRs and the due and punctual performance and
observance of all of the covenants and obligations of this Agreement to be
performed or observed by Parent.

 

Section 9.2                                    Company May Consolidate, etc., on
Certain Terms.  Parent covenants that it will not merge or consolidate with or
into any other Person or sell or convey all or substantially all of its assets
to any Person, unless, (i) Parent shall be the continuing Person, or the
successor Person or the Person which acquires by sale or conveyance
substantially all the assets of Parent (including the shares of Parent) shall be
a Person organized under the Laws of the United States of America or any State
thereof and shall expressly assume by an instrument supplemental hereto,
executed and delivered to the Trustee, in form satisfactory to the Trustee, the
due and punctual payment of the Securities, according to their tenor, and the
due and punctual performance and observance of all of the covenants and
conditions of this Agreement to be performed or observed by Parent and
(ii) Parent, or such successor Person, as the case may be, shall not,
immediately after such merger or consolidation, or such sale or conveyance, be
in default in the performance of any such covenant or condition.

 

Section 9.3                                    Successor Person Substituted.

 

(a)                                 In case of any such consolidation, merger,
sale or conveyance, and following such an assumption by the successor Person,
such successor Person shall succeed to and be substituted for Parent with the
same effect as if it had been named herein.  Such successor Person may cause to
be signed, and may issue either in its own name or in the name of Parent prior
to such succession any or all of the Securities issuable hereunder, in the case
of Global Securities, which theretofore shall not have been signed by Parent and
delivered to the Trustee; and, upon the order of such successor corporation
instead of Parent and subject to all the terms, conditions and limitations in
this Agreement prescribed, the Trustee shall authenticate and shall deliver any
Securities which previously shall have been signed and delivered to the Trustee
for authentication, and any Securities which such successor corporation
thereafter shall cause to be signed and delivered to the Trustee for that
purpose.  All of the Securities so issued shall in all respects have the same
legal rank and benefit under this Agreement as the Securities theretofore or
thereafter issued in accordance with the terms of this Agreement as though all
of such Securities had been issued at the date of the execution hereof.

 

(b)                                 In case of any such consolidation, merger,
sale or conveyance, such changes in phraseology and form (but not in substance)
may be made in the Securities thereafter to be issued as may be appropriate. 
The successor entity to such consolidation, merger, sale or conveyance may
satisfy the obligations of Section 5.4(a)(i) and (ii) of this Agreement by
providing copies of such successor entity’s Exchange Act Documents in the case
of Section 5.4(a)(i) or such successor entity’s financial information in the
case of Section 5.4(a)(ii).

 

(c)                                  In the event of any such sale, transfer or
conveyance (other than a conveyance by way of lease) Parent or any Person which
shall theretofore have become such in the manner described in this Article 9
shall be discharged from all obligations and covenants under this Agreement and
the Securities and may be liquidated and dissolved.

 

42

--------------------------------------------------------------------------------


 

Section 9.4                                    Opinion of Counsel to the
Trustee.  The Trustee, subject to the provisions of Sections 4.1 and 4.2, shall
receive an Officer’s Certificate and Opinion of Counsel, prepared in accordance
with Sections 1.3 and 1.4, as conclusive evidence that any such consolidation,
merger, sale or conveyance, and any such assumption, and any such liquidation or
dissolution, complies with the applicable provisions of this Agreement, and if a
supplemental agreement is required in connection with such transaction, such
supplemental agreement complies with this Article 9 and that there has been
compliance with all conditions precedent herein provided for or relating to such
transaction.

 

Section 9.5                                    Successors.  All covenants,
provisions and agreements in this Agreement by or for the benefit of Parent, the
Trustee or the Holders shall bind and inure to the benefit of their respective
successors, assigns, heirs and personal representatives, whether so expressed or
not.  Parent may assign this Agreement without the prior written consent of the
other Parties to this Agreement to one or more of its direct or indirect
Subsidiaries, provided, however, that in the event of any such assignment Parent
shall remain subject to its obligations and covenants hereunder, including but
not limited to its obligation to make the CVR Payments.

 

ARTICLE 10

 

PURCHASE OF SECURITIES UPON CVR FAILURE EVENT

 

Section 10.1                             Notice of Trustee.  In the event that a
Failure Purchase Eligibility Date has occurred and Parent elects to purchase the
Securities pursuant to the provisions of Section 10.5 hereof (a “Failure
Purchase”), it shall furnish to the Trustee, at least thirty (30) days (unless a
shorter period shall be agreed to by the Trustee) but not more than sixty (60)
days before the date on which Parent proposes to consummate the Failure Purchase
(any such date, a “Failure Purchase Date”) (but in any event prior to the notice
provided pursuant to Section 10.2 hereof), an Officer’s Certificate (a “Failure
Purchase Offer”) setting forth (i) the clause of this Agreement pursuant to
which the Failure Purchase shall occur, (ii) the Failure Purchase Date, and
(iii) the Failure Purchase Price, determined in accordance with Section 10.5
hereof.

 

Section 10.2                             Notice of Failure Purchase.  At least
thirty (30) days but not more than sixty (60) days before a Failure Purchase
Date, Parent shall mail or cause to be mailed, a notice of Failure Purchase to
each Holder at its registered address (the “Failure Purchase Notice”) and shall
publicly disclose the election of the Failure Purchase and the information
required to be contained in the Failure Purchase Notice pursuant to this
Section 10.2.  The Failure Purchase Notice shall identify the number of
Securities Outstanding and shall state:

 

(a)                                 the Failure Purchase Date;

 

(b)                                 the Failure Purchase Price;

 

(c)                                  the name and address of the Paying Agent;

 

(d)                                 that Securities must be surrendered to the
Paying Agent to collect the Failure Purchase Price;

 

43

--------------------------------------------------------------------------------


 

(e)                                  that, unless Parent fails to make payment
of the Failure Purchase Price, all right, title and interest in and to the
Securities and any CVR Payment or any other amounts due under this Agreement, if
any, on Securities called for Failure Purchase ceases to accrue on and after the
Failure Purchase Date;

 

(f)                                   the clause of this Agreement pursuant to
which the Failure Purchase shall occur; and

 

(g)                                  that no representation is made as to the
correctness or accuracy of the CUSIP and ISIN number, if any, listed in such
notice or printed on the Securities.

 

At Parent’s request, the Trustee shall give the Failure Purchase Notice in the
Parent’s name and at its expense; provided, however, that Parent shall have
delivered to the Trustee at least forty five (45) days (unless a shorter period
shall be agreed to by the Trustee) but not more than sixty (60) days prior to
the Failure Purchase Date, an Officer’s Certificate requesting that the Trustee
give such notice and setting forth the information to be stated in such notice
as provided in the preceding paragraph.

 

Section 10.3                             Effect of Failure Purchase Notice. 
Once the Failure Purchase Notice is mailed in accordance with Section 10.2
hereof, the Securities shall become irrevocably due and payable on the Failure
Purchase Date at the Failure Purchase Price.  A Failure Purchase Notice shall be
deemed to be given when mailed, whether or not the Holder receives the notice. 
In any event, failure to give a particular Holder his or her Failure Purchase
Notice, or any defect in such notice, shall not affect the validity of the
proceedings for the Failure Purchase.

 

Section 10.4                             Deposit of Failure Purchase Price.  On
or one (1) Business Day prior to the Failure Purchase Date, Parent shall deposit
with the Trustee or with the Paying Agent (if different from the Trustee) money
sufficient to pay the Failure Purchase Price of all Securities Outstanding on
that date.  The Trustee or the Paying Agent shall promptly return to Parent any
money deposited with the Trustee or the Paying Agent by Parent in excess of the
amounts necessary to pay the Failure Purchase Price of all Securities
Outstanding.

 

If Parent complies with the provisions of the preceding paragraph, on and after
the Failure Purchase Date, all right, title and interest of a Holder to any CVR
Payment, if any, shall cease to accrue on the Securities. If any Security called
for Failure Purchase shall not be so paid upon surrender for Failure Purchase
because of the failure of Parent to comply with the preceding paragraph,
interest shall be paid on the unpaid Failure Purchase Price from the Failure
Purchase Date, until such Failure Purchase Price is paid at the Default Interest
Rate.

 

Section 10.5                             Failure Purchase by Parent.  Parent
may, for a period of thirty (30) days after any Failure Purchase Eligibility
Date, issue the Failure Purchase Notice in accordance with Section 10.2.  Upon
issuance of the Failure Purchase Notice and in compliance with the other
provisions of this Article 10, Parent shall, on the Failure Purchase Date
specified in such Failure Purchase Notice, purchase and cancel all (but not less
than all) of the Outstanding Securities at a cash price equal to 115% of the
volume weighted average price paid per Security for all Securities traded over
the forty-five (45) trading days prior to the fifth (5th) trading day prior to
the date of the Failure Purchase Notice (the “Failure Purchase Price”).  If
Parent has not issued

 

44

--------------------------------------------------------------------------------


 

the Failure Purchase Notice within such thirty (30) day period after the
occurrence of a Failure Purchase Eligibility Date, it shall not be entitled to
issue a Failure Purchase Notice and purchase and cancel the Securities until the
next instance in which a Failure Purchase Eligibility Date occurs.

 

[Signature Page Follows]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.

 

 

Cubist Pharmaceuticals, Inc.

 

 

 

 

 

 

 

By:

/s/ Michael W. Bonney

 

 

Name:

Michael W. Bonney

 

 

Title:

Chief Executive Officer

 

 

 

 

 

American Stock Transfer & Trust Company, LLC, as the Trustee

 

 

 

 

 

 

 

By:

/s/ Paul Caroppoli

 

 

Name:

Paul Caroppoli

 

 

Title:

Senior Vice President

 

[Signature Page to Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE CONTINGENT VALUE
RIGHTS AGREEMENT (THE “AGREEMENT”) HEREINAFTER REFERRED TO AND IS REGISTERED IN
THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY OR A SUCCESSOR DEPOSITARY
FOR THE BENEFIT OF THE BENEFICIAL OWNERS HEREOF.  THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
AGREEMENT, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A
NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE AGREEMENT.

 

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN DIRECT
REGISTRATION FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY.  UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”) TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

Cubist Pharmaceuticals, Inc.

 

No.

 

Certificate for

 

Contingent Value Rights

CUSIP

 

[·]

 

 

 

This certifies that                           , or registered assigns (the
“Holder”), is the registered holder of the number of Contingent Value Rights
(“CVRs” or “Securities”) set forth above.  Each CVR entitles the Holder, subject
to the provisions contained herein and in the Agreement referred to on the
reverse hereof, to payments from Cubist Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), in an amounts and in the forms determined pursuant
to the provisions set forth on the reverse hereof and as more fully described in
the Agreement referred to on the reverse hereof.  Such payments shall be made on
the CVR Payment Date, as defined in the Agreement referred to on the reverse
hereof.

 

A-1

--------------------------------------------------------------------------------


 

Payment of any amounts pursuant to this CVR certificate shall be made only to
the registered Holder (as defined in the Agreement) of this CVR certificate. 
Such payment shall be made in [·], or at any other office or agency maintained
by Parent for such purpose, in such coin or currency of the United States of
America as at the time is legal tender for the payment of public and private
debts; provided, however, Parent may pay such amounts by wire transfer or check
payable in such money.  [·] has been initially appointed as Paying Agent at its
office or agency in [·].

 

Reference is hereby made to the further provisions of this CVR certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

 

Unless the certificate of authentication hereon has been duly executed by the
Trustee referred to on the reverse hereof by manual signature, this CVR
certificate shall not be entitled to any benefit under the Agreement, or be
valid or obligatory for any purpose.

 

IN WITNESS WHEREOF, Parent has caused this instrument to be duly executed.

 

Dated:

Cubist Pharmaceuticals, Inc.

 

 

 

 

By:

 

 

 

Name:

Michael W. Bonney

 

 

Title:

Chief Executive Officer

 

A-2

--------------------------------------------------------------------------------


 

[Form of Reverse of CVR certificate]

 

1.                                      This CVR certificate is issued under and
in accordance with the Contingent Value Rights Agreement, dated as of [·], 2013
(the “Agreement”), between Parent and American Stock Transfer & Trust Company,
LLC, a New York limited liability trust company, as trustee (the “Trustee,”
which term includes any successor Trustee under the Agreement), and is subject
to the terms and provisions contained in the Agreement, to all of which terms
and provisions the Holder of this CVR certificate consents by acceptance
hereof.  The Agreement is hereby incorporated herein by reference and made a
part hereof.  Reference is hereby made to the Agreement for a full statement of
the respective rights, limitations of rights, duties, obligations and immunities
thereunder of Parent, the Trustee and the Holders of the CVRs.  All capitalized
terms used in this CVR certificate without definition shall have the respective
meanings ascribed to them in the Agreement.  Copies of the Agreement can be
obtained by contacting the Trustee.

 

2.                                      On the Net Sales Milestone Payment Date,
Trustee shall pay to the Holder hereof, for each CVR represented hereby, an
amount equal to $3.00, if the First Net Sales Milestone is achieved during the
Measurement Period and neither the Second Net Sales Milestone nor the Third Net
Sales Milestone is achieved during the Measurement Period, $4.00, if the Second
Net Sales Milestone is achieved during the Measurement Period and the Third Net
Sales Milestone is not achieved during the Measuring Period, or $5.00, if the
Third Net Sales Milestone is achieved during the Measurement Period.

 

3.                                      In the event of any conflict between
this CVR certificate and the Agreement, the Agreement shall govern and prevail.

 

4.                                      The Net Sales Milestone Payment, if any,
and interest thereon, if any, shall be payable by Parent in such coin or
currency of the United States of America as at the time is legal tender for the
payment of public and private debts; provided, however, Parent may pay such
amounts by its check or wire transfer payable in such money.  American Stock
Transfer & Trust Company, LLC has been initially appointed as Paying Agent at
its office or agency in 6201 15th Avenue, Brooklyn, New York 11219.

 

5.                                      If an Event of Default occurs and is
continuing, either the Trustee may or the Acting Holders, by notice to Parent
and to the Trustee shall bring suit in accordance with the terms and conditions
of the Agreement to protect the rights of the Holders, including to obtain
payment of all amounts then due and payable, with interest at the Default
Interest Rate from the date of the Event of Default through the date payment is
made or duly provided for.

 

6.                                      No reference herein to the Agreement and
no provision of this CVR certificate or of the Agreement shall alter or impair
the obligation of Parent, which is absolute and unconditional, to pay any
amounts determined pursuant to the terms hereof and of the Agreement at the
times, place and amount, and in the manner, herein prescribed.

 

7.                                      As provided in the Agreement and subject
to certain limitations therein set forth, the transfer of the CVRs represented
by this CVR certificate is registrable on the Security Register, upon surrender
of this CVR certificate for registration of transfer at the office or agency of
Parent maintained for such purpose in [·], duly endorsed by, or accompanied by a
written

 

A-3

--------------------------------------------------------------------------------


 

instrument of transfer in form satisfactory to Parent and the Security Registrar
duly executed by, the Holder hereof or his attorney duly authorized in writing,
and thereupon one or more new CVR certificates or Direct Registration
Securities, for the same amount of CVRs, will be issued to the designated
transferee or transferees.  Parent hereby initially designates the office of [·]
at [·] as the office for registration of transfer of this CVR certificate.

 

8.                                      As provided in the Agreement and subject
to certain limitations therein set forth, this CVR certificate is exchangeable
for one or more CVR certificates or Direct Registration Securities representing
the same number of CVRs as represented by this CVR certificate as requested by
the Holder surrendering the same.

 

9.                                      No service charge will be made for any
registration of transfer or exchange of CVRs, but Parent may require payment of
a sum sufficient to cover all documentary, stamp or similar issue or transfer
taxes or other governmental charges payable in connection with any registration
of transfer or exchange, other than exchanges pursuant to Section 3.5 of the
Agreement.

 

10.                               Prior to the time of due presentment of this
CVR certificate for registration of transfer, Parent, the Trustee and any agent
of Parent or the Trustee may treat the Person in whose name this CVR certificate
is registered as the owner hereof for all purposes, and neither Parent, the
Trustee nor any agent shall be affected by notice to the contrary.

 

11.                               Neither Parent nor the Trustee has any duty or
obligation to the holder of this CVR certificate, except as expressly set forth
herein or in the Agreement.

 

12.                               Purchase of Securities Upon CVR Failing Event.

 

(a)                                 Notice of Trustee.  In the event that a
Failure Purchase Eligibility Date has occurred and Parent elects to purchase the
Securities pursuant to the provisions of Section 10.5 of the Agreement (a
“Failure Purchase”), it shall furnish to the Trustee, at least thirty (30) days
(unless a shorter period shall be agreed to by the Trustee) but not more than
sixty (60) days before the date on which Parent proposes to consummate the
Failure Purchase (any such date, a “Failure Purchase Date”) (but in any event
prior to the notice provided pursuant to Section 10.2 of the Agreement), an
Officer’s Certificate (a “Failure Purchase Offer”) setting forth (i) the clause
of this Agreement pursuant to which the Failure Purchase shall occur, (ii) the
Failure Purchase Date, and (iii) the Failure Purchase Price, determined in
accordance with Section 10.5 hereof.

 

(b)                                 Notice of Failure Purchase.  At least thirty
(30) days but not more than sixty (60) days before a Failure Purchase Date,
Parent shall mail or cause to be mailed, a notice of Failure Purchase to each
Holder at its registered address (the “Failure Purchase Notice”) and shall
publicly disclose the election of the Failure Purchase and the information
required to be contained in the Failure Purchase Notice pursuant to this
Section 12(b).  The Failure Purchase Notice shall identify the number of
Securities Outstanding and shall state:

 

(i)                                     the Failure Purchase Date;

 

(ii)                                  the Failure Purchase Price;

 

A-4

--------------------------------------------------------------------------------


 

(iii)                               the name and address of the paying agent;

 

(iv)                              that Securities must be surrendered to the
Paying Agent to collect the Failure Purchase Price;

 

(v)                                 that, unless Parent fails to make payment of
the Failure Purchase Price, all right, title and interest in and to the
Securities and any CVR Payment or any other amounts due under this Agreement, if
any, on Securities called for Failure Purchase ceases to accrue on and after the
Failure Purchase Date;

 

(vi)                              the clause of the Agreement pursuant to which
the Failure Purchase shall occur; and

 

(vii)                           that no representation is made as to the
correctness or accuracy of the CUSIP and ISIN number, if any, listed in such
notice or printed on the Securities.

 

At Parent’s request, the Trustee shall give the Failure Purchase Notice in the
Parent’s name and at its expense; provided, however, that Parent shall have
delivered to the Trustee at least forty five (45) days (unless a shorter period
shall be agreed to by the Trustee) but not more than sixty (60) days prior to
the Failure Purchase Date, an Officer’s Certificate requesting that the Trustee
give such notice and setting forth the information to be stated in such notice
as provided in the preceding paragraph.

 

(c)                                  Effect of Failure Purchase NoticeOnce the
Failure Purchase Notice is mailed in accordance with Section 10.2 of the
Agreement, the Securities shall become irrevocably due and payable on the
Failure Purchase Date at the Failure Purchase Price.  A Failure Purchase Notice
shall be deemed to be given when mailed, whether or not the Holder receives the
notice.  In any event, failure to give a particular Holder his or her Failure
Purchase Notice, or any defect in such notice, shall not affect the validity of
the proceedings for the Failure Purchase.

 

(d)                                 Deposit of Failure Purchase PriceOn or one
(1) Business Day prior to the Failure Purchase Date, Parent shall deposit with
the Trustee or with the paying agent (if different from the Trustee) money
sufficient to pay the Failure Purchase Price of all Securities Outstanding on
that date.  The Trustee or the paying agent shall promptly return to Parent any
money deposited with the Trustee or the paying agent by Parent in excess of the
amounts necessary to pay the Failure Purchase Price of all Securities
Outstanding.

 

If Parent complies with the provisions of the preceding paragraph, on and after
the Failure Purchase Date, all right, title and interest of a Holder to any CVR
Payment, if any, shall cease to accrue on the Securities. If any Security called
for Failure Purchase shall not be so paid upon surrender for Failure Purchase
because of the failure of Parent to comply with the preceding paragraph,
interest shall be paid on the unpaid Failure Purchase Price from the Failure
Purchase Date, until such Failure Purchase Price is paid at the Default Interest
Rate.

 

(e)                                  Failure Purchase by ParentParent may, for a
period of thirty (30) days after any Failure Purchase Eligibility Date, issue
the Failure Purchase Notice in accordance with Section 10.2 of the Agreement. 
Upon issuance of the Failure Purchase Notice and in compliance

 

A-5

--------------------------------------------------------------------------------


 

with the other provisions of Article 10 of the Agreement, Parent shall, on the
Failure Purchase Date specified in such Failure Purchase Notice, purchase and
cancel all (but not less than all) of the outstanding Securities at a cash price
equal to 115% of the volume weighted average price paid per Security for all
Securities traded over the forty-five (45) trading days prior to the fifth (5th)
trading day prior to the date of the Failure Purchase Notice (the “Failure
Purchase Price”).  If Parent has not issued the Failure Purchase Notice within
such thirty (30) day period after the occurrence of a Failure Purchase
Eligibility Date, it shall not be entitled to issue a Failure Purchase Notice
and purchase and cancel the Securities until the next instance in which a
Failure Purchase Eligibility Date occurs.

 

A-6

--------------------------------------------------------------------------------


 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Global Securities referred to in the within-mentioned
Agreement.

 

 

American Stock Transfer & Trust Company, LLC, as the Trustee

 

 

 

 

 

 

Dated:

By

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------